Exhibit 10.1

EXECUTION VERSION

PLEASE NOTE: CERTAIN INFORMATION INDICATED WITH [***] IN THIS DOCUMENT HAS BEEN
OMITTED FROM THIS EXHIBIT BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD BE
COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED.

COLLABORATION AND LICENSE AGREEMENT

THIS COLLABORATION AND LICENSE AGREEMENT (this “Agreement”) is made as of
April 9, 2020 (the “Effective Date”), by and between PULMATRIX, INC., a Delaware
corporation, having its principal place of business at 99 Hayden Avenue, Suite
390, Lexington, MA 02421 (“Pulmatrix”) and SENSORY CLOUD, INC., a Delaware
corporation, having its principal place of business at 50 Milk Street, 16th
Floor, Boston, MA 02109 (“Sensory Cloud”). Each of Pulmatrix and Sensory Cloud
may be referred to herein as a “Party” or together as the “Parties.”

BACKGROUND

WHEREAS, Pulmatrix is a biotechnology company focused on the development and
commercialization of innovative inhaled therapies to address pulmonary disease
and possesses proprietary technology;

WHEREAS, Sensory Cloud is a company focused on the development and
commercialization of novel aerosol delivery devices and compositions for use in
consumer and healthcare products; and

WHEREAS, upon the terms and conditions set forth in this Agreement, the Parties
wish to collaborate to formulate, manufacture and commercialize Licensed
Products (as defined below), as further described in this Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants set forth below, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:

ARTICLE 1

DEFINITIONS

The following initially capitalized terms have the following meanings (and
derivative forms of them shall be interpreted accordingly):

1.1    “AAA” has the meaning given in Section 11.3(b).

1.2    “Acquiree” has the meaning given in Section 3.6.

1.3    “Acquirer” has the meaning given in Section 3.6.

1.4    “Acquirer Products” has the meaning given in Section 3.6(b).

1.5    “Affiliate” means, with respect to a particular Person, any other Person
that controls, is controlled by or is under common control with such Person. For
the purposes of this definition, the word “control” (including, with correlative
meaning, the terms “controlled by” or “under the common control with”) means the
actual power, either directly or indirectly through one or more intermediaries,
to direct or cause the direction of the management and policies of such Person,
whether by the ownership of more than fifty percent (50%) of the voting stock or
economic interest of such Person, or by contract, ownership of securities or
otherwise.



--------------------------------------------------------------------------------

1.6    “Agreement” has the meaning given in the preamble.

1.7    “Alliance Manager” has the meaning given in Section 2.1.

1.8    “Arising Know-How” means any Know-How conceived, discovered, generated or
otherwise made solely by or on behalf of a Party or any of its Affiliates or
jointly by or on behalf of Pulmatrix or any of its Affiliates or (sub)licensees
or, on the one hand, and Sensory Cloud or any of its Affiliates or
(sub)licensees, on the other hand, during the Term and in connection with the
conduct of the Development activities under this Agreement.

1.9    “Bankruptcy Code” has the meaning given in Section 10.3.

1.10    “Business Day” means any day other than a Saturday, a Sunday or a bank
or other public holiday in Boston, Massachusetts.

1.11    “Calendar Quarter” means the respective periods of three (3) consecutive
calendar months ending on March 31, June 30, September 30 and December 31;
provided, however, that (a) the first Calendar Quarter of this Agreement shall
commence on the Effective Date and end at the end of the Calendar Quarter in
which the Effective Date occurs, and (b) the last Calendar Quarter of this
Agreement shall commence at the commencement of such Calendar Quarter and end on
the date of expiration or termination of this Agreement.

1.12    “Calendar Year” means each successive period of twelve (12) months
commencing on January 1 and ending on December 31.

1.13    “Change of Control” has the meaning given in Section 3.6.

1.14    “Collaboration IP” means (a) any Arising Know-How that is not Sensory
Cloud Improvement Know-How or Pulmatrix Improvement Know-How (“Collaboration
Know-How”) and (b) any Patents having its earliest priority date on or after the
Effective Date that Cover any Collaboration Know-How (“Collaboration Patents”).

1.15    “Combination Product” means any Licensed Product that is comprised of a
Licensed Product and an Other Component; provided that for a Licensed Product
that is an Emergency Product, a disposable Delivery Device sold with such
Licensed Product as a single stock keeping unit shall be considered a part of
such Licensed Product and not a Combination Product.

1.16    “Commercialization” means any and all activities directed to marketing,
promoting, distributing, offering for sale, and selling the Licensed Products in
the Territory. Commercialization shall include commercial activities conducted
in preparation for the launch of Licensed Products, including pre-launch
activities and all activities relating to pricing and reimbursement approvals,
but excludes Development. “Commercialize” and “Commercializing” have correlative
meanings.

 

2



--------------------------------------------------------------------------------

1.17    “Commercialization Agreement” means an agreement entered into by Sensory
Cloud with a Third Party (a “Commercialization Partner”) under which Sensory
Cloud grants such Third Party rights to Manufacture for Commercialization or
Commercialize Licensed Products. Commercialization Agreements include license
agreements granting a sublicense of rights licensed by Pulmatrix to Sensory
Cloud hereunder and distribution agreements for Licensed Products.

1.18    “Commercially Reasonable Efforts” means, with respect to the efforts and
resources to be expended by a Party with respect to an objective under this
Agreement, the reasonable, diligent, good-faith efforts and the application and
expenditure of such resources that a similarly situated company engaged in the
Development, Manufacturing or Commercialization of OTC products would use to
accomplish such objective, which efforts and resources shall be no less than
those that are typically used by such Party, in each case, in relation to a
product owned by such Party or such company, that has a market potential similar
to the market potential of such Licensed Product and that is at a similar stage
of its product life, and taking into account the establishment of the Licensed
Product in the marketplace, the competitive position of the Licensed Product in
the marketplace, the proprietary position of the Licensed Product, the
regulatory status involved, the pricing and launching strategy, and the relative
safety and efficacy of the Licensed Product.

1.19    “Confidential Information” has the meaning given in Section 7.1.

1.20    “Control” means, with respect to any Know-How, Patent, material or other
tangible or intangible property, the right of a Party, directly or through an
Affiliate, and whether by ownership or license (other than pursuant to this
Agreement), to grant a license or sublicense or other right as provided for in
this Agreement without violating the terms of any written agreement with any
Third Party, but excluding any intellectual property right (including any Patent
or Know-How) or other data, information or material that comes into the Control
of a Party (or its successor) pursuant to a Change of Control.

1.21    “Covers” (including variations such as “Covered” and the like), means,
with reference to a Licensed Product and a Patent, that the composition of
matter or the manufacture, having manufactured, use, commercialization
(including sale), importation or exportation of such Licensed Product, including
the method of making or using such Licensed Product, is covered by a Valid Claim
of such Patent in the territory where such activity is conducted.

1.22    “Delivery Device” means any device or system allowing delivery or
administration of a Licensed Product to or through the nasal passages.

1.23    “Development” means all activities that relate to the formulation,
characterization, optimization, construction, use and production of Licensed
Products, any other non-clinical, pre-clinical or clinical research and
development activities related to the testing and qualification of Licensed
Products, as applicable, including toxicology studies, pharmacology studies,
statistical analysis and report writing, pre-clinical testing, formulation
development, chemistry, manufacturing and control activities, clinical trials,
regulatory affairs and registration activities, and all other activities
necessary to prepare and file Marketing Applications and to seek, obtain and
maintain Regulatory Approvals, but excludes: (a) Commercialization; and (b) the
Manufacturing of supplies of the Licensed Product intended solely for
Commercialization. “Develop” and “Developing” have correlative meanings.

 

3



--------------------------------------------------------------------------------

1.24    “Disclosing Party” has the meaning given in Section 7.1.

1.25    “Dollar,” “dollar” or “$” means the legal tender of the United States.

1.26    “Effective Date” has the meaning given in the preamble.

1.27    “Emergency Product” means a Licensed Product for the reduction of
pathogenic risk and transmissibility of contagions, including with respect to
COVID 19, sold together with a disposable Delivery Device, [***]. For clarity,
an Emergency Product may not be an Rx product.

1.28    [***].

1.29    “Excluded Claim” has the meaning given in Section 11.3(e).

1.30    “Executive Officer” means with respect to a Party, the Chief Executive
Officer or its designee.

1.31    “Existing Confidentiality Agreement” means the Non-Disclosure Agreement
between Sensory Cloud and Pulmatrix dated March 13, 2020, as amended.

1.32    “Exploit” means to research, Develop, Manufacture, have Manufactured,
Commercialize, have Commercialized, use, sell, offer for sale, import and export
and store Licensed Products. “Exploitation” means the act of Exploiting a
compound, product or process.

1.33    “FDA” means the United States Food and Drug Administration, or any
successor agency or authority performing substantially the same function.

1.34    “FD&C Act” means the United States Food, Drug and Cosmetic Act (21
U.S.C. § 301 et seq.), as amended from time to time, together with any rules,
regulations and requirements promulgated thereunder (including all additions,
supplements, extensions, and modifications thereto).

1.35    “Field” means the formulation and Commercialization of Licensed Products
for the Prophylaxis, prevention and treatment of upper and lower respiratory
disease that are delivered or administered to or through the nasal passages. For
clarity, the Field does not include the formulation and Commercialization of any
Rx products.

1.36    “First Commercial Sale” means with respect to a Licensed Product in a
country or jurisdiction in the Territory, the first bona fide commercial sale to
a Third Party of such Licensed Product after receipt of all necessary Regulatory
Approvals (including any necessary pricing or reimbursement approvals) for sale
of such Licensed Product in such country or jurisdiction.

 

4



--------------------------------------------------------------------------------

1.37    “Force Majeure” has the meaning given in Section 11.7.

1.38    “GAAP” means generally accepted accounting principles, consistently
applied, in the jurisdiction applicable to the Person in question.

1.39    “GMP” means the applicable then-current Good Manufacturing Practice as
set forth in: (a) FDA regulations in 21 C.F.R. Parts 210, 211, et., seq. 600
through 680 and the current good tissue practices set forth in 21 C.F.R. Part
1271, (b) in “The Rules Governing Medicinal Products in the European Union”,
Volume IV and (c) the equivalent Laws in any relevant country or jurisdiction,
in each case, including all applicable rules, regulations, orders and guidance
applicable thereto, and as each may be amended from time to time, and any
successor thereto, if applicable.

1.40    “Governmental Authority” means any federal, state, national, regional,
provincial or local government, or political subdivision thereof, or any
multinational organization or any authority, agency, board, committee or
commission entitled to exercise any administrative, executive, judicial,
legislative, police, regulatory or taxing authority or power, any court or
tribunal (or any department, bureau or division thereof, or any governmental
arbitrator or arbitral body).

1.41    “Indemnify” has the meaning given in Section 9.1.

1.42    “Joint Steering Committee” or “JSC” has the meaning given in
Section 2.3(a).

1.43    “JRA Exception” has the meaning given in Section 6.1(e)(ii).

1.44    “Know-How” means all commercial, technical, scientific and other
know-how and information, inventions, discoveries, trade secrets, knowledge,
technology, methods, processes, practices, formulae, instructions, skills,
techniques, procedures, experiences, ideas, technical assistance, designs,
drawings, apparatuses, devices, assembly procedures, computer programs,
specifications, data and results (including biological, chemical,
pharmacological, toxicological, pharmaceutical, physical and analytical,
preclinical, clinical, safety, manufacturing and quality control data and
know-how, including regulatory data, study designs and protocols), and
Materials, in all cases, whether or not confidential, proprietary, patentable,
in written, electronic or any other form now known or hereafter developed, but
excluding all Patents

1.45    “Knowledge” means, with respect to a Party, the actual knowledge,
without any duty to conduct any inquiry or investigation, with respect to such
facts and information of any senior management-level employees of such Party who
were directly involved in the negotiation of this Agreement with the other Party
or any member of such Party’s senior management.

1.46    “Law” means any federal, state, local, foreign, multinational, or
supranational law, statute, ordinance, code, rule, regulation, resolution, or
order of any government authority in the Territory, or any similar provision
having the force or effect of law.

 

5



--------------------------------------------------------------------------------

1.47    “Licensed IP” means Pulmatrix Background IP and Licensed Pulmatrix
Improvement IP.

1.48    “Licensed Product” means any aerosol salt solution formulated for
administration to or through the nasal passages for use in the Field that is
prepared with, compromised of, covered by or includes any Licensed IP. For
clarity, Licensed Product includes any composition of such aerosol salt solution
that incorporates one or more other active pharmaceutical ingredients or agents
providing treatment, Prophylaxis or sensory experience.

1.49    “Licensed Pulmatrix Improvement IP” means Pulmatrix Improvement IP that
is mutually selected by the Parties pursuant to Section 3.1(b) for inclusion in
the Licensed IP.

1.50    “Losses” has the meaning given in Section 9.1.

1.51    “Manufacturing” or “Manufacture” means, as applicable to either
Development or Commercialization activities, as the context requires, all
activities associated with the production, manufacture (including GMP
manufacture), process of formulating, processing, filling, finishing, packaging,
labeling, shipping, importing and storage of Licensed Products, including
process development, process qualification and validation, stability testing,
manufacturing scale-up, pre-clinical, GMP clinical and GMP commercial
manufacture, as applicable, and analytical development, product
characterization, quality assurance and quality control development, testing and
release.

1.52    “Marketing Application” means an OTC New Drug Application or Monograph
that is filed with the FDA or a similar application for Regulatory Approval that
is filed with the applicable Regulatory Authority(ies) in a particular country
or jurisdiction.

1.53    “Materials” means all tangible compositions of matter, devices, articles
of manufacture, assays, biological, chemical, or physical materials, and other
similar materials.

1.54    “NasoCalm” has the meaning given in Section 1.56.

1.55    “NasoCalm Data” means data regarding the safety and efficacy of NasoCalm
that is Controlled by Pulmatrix as of the Effective Date or during the Term.

1.56    “NasoCalm IP” means all Patents and Know-How relating to the
formulations designated by Pulmatrix as NasoCalm 003 and NasoCalm 006 (such
formulations, “NasoCalm”) that are Controlled by Pulmatrix as of the Effective
Date (“NasoCalm Patents” and “NasoCalm Know-How”, respectively).

1.57    “Net Sales” means the gross amounts invoiced and received by or on
behalf of Sensory Cloud or any of its Affiliates or Commercialization Partners
(each, a “Selling Party”) for any Licensed Product sold to Third Parties in bona
fide, arms-length transactions, as determined in accordance with GAAP as
consistently applied, less the following deductions, booked on an accrual basis
to calculate the recorded net sales from gross sales:

(a)    trade, quantity and cash discounts, credits, or allowances actually
given,

 

6



--------------------------------------------------------------------------------

(b)    stocking, shelf-placement, end of gondola and comparable fees or other
sales concessions charged by customers,

(c)    amounts repaid or credited by reasons of defects, rejections, recalls or
returns,

(d)    rebates, chargebacks, hospital buying group/group purchasing organization
administration fees, or managed care organization rebates actually given to
customers and Third Parties (including Medicare, Medicaid, Managed Healthcare
and similar types of rebates),

(e)    distribution, warehousing, transportation, importation, shipping,
insurance, and other handling expenses directly chargeable to sales of such
Licensed Product,

(f)    the portion of any management or administrative fees paid during the
relevant time period to government payor health care programs or pharmaceutical
benefit managers for such government payor health care programs that relate
specifically to sales of such Licensed Product,

(g)    amounts provided or credited to customers through coupons and other
discount programs,

(h)    delayed ship order credits, discounts, or payments related to the impact
of price increases between purchase and shipping dates,

(i)    fee for service payments to customers for any non-separable services,

(j)    retroactive price reductions or billing corrections,

(k)    amounts previously included in Net Sales of such Licensed Product that
are adjusted or written-off as bad debt or otherwise uncollectible in accordance
with GAAP for writing off uncollectible amounts consistently applied; provided,
however, if any such written-off amounts are subsequently collected, then such
collected amounts shall be included in Net Sales in the period in which they are
subsequently collected,

(l)    any sales, excise, import, export or value added taxes, customs duties
and other duties imposed on or charged to a Selling Party and any other
equivalent governmental charges imposed upon the production, importation, use,
delivery or sale of Licensed Product(s), including customs or excise duties,
use, turnover or inventory taxes or VAT (but excluding taxes when assessed on
income derived from sales);

(m)    other reductions or specifically identifiable amounts deducted for
reasons similar to those listed above in accordance with such GAAP.

In the case of any sale or other disposal of a Licensed Product between or among
Selling Parties for resale, Net Sales shall be calculated only on the first
arm’s-length sale thereafter to the first Third Party by a Selling Party. For
the avoidance of doubt, the following shall not be included in Net Sales:
(i) sales by a Third Party distributor who purchases Licensed Products for
resale (but Net Sales shall include sales to such Third Party distributor by a
Selling Party); (ii) samples of

 

7



--------------------------------------------------------------------------------

Licensed Product used to promote additional Net Sales, in amounts consistent
with normal business practices of Selling Parties; and (iii) disposal or use of
Licensed Product in clinical studies or under compassionate use, patient
assistance, named patient use, or other patient access programs, or test
marketing programs or non-registrational studies or other similar programs or
studies where the Licensed Product is supplied without full charge or at not
more than the actual manufacturing cost thereof (without allocation of indirect
costs or any mark-up) plus ten percent (10%).

If a Licensed Product is sold by a Selling Party as a Combination Product in a
country or jurisdiction, the Net Sales of such Licensed Product shall be
calculated as follows:

[***]

1.58    “New OTC Product” has the meaning given in Section 3.5(a).

 

8



--------------------------------------------------------------------------------

1.59    “Operational Plan” means the Operational Plan for conducting the
Development and Commercialization of Licensed Products; an initial generalized
summary version of which is attached hereto as Exhibit A, as may be amended from
time-to-time by Sensory Cloud as provided herein.

1.60    “OTC” means “over-the-counter”, as such term is typically understood in
the pharmaceutical industry with reference to a product for the treatment of, or
use by, human beings which lawfully may be distributed to patients or consumers
without a prescription. For clarity, if a Regulatory Authority requires clinical
testing of a product for OTC use it remains an OTC product.

1.61    “Other Component” means any component of a Combination Product, other
than the Licensed Product in its primary and secondary packaging, including a
diagnostic, product, process, service, therapy or other item of value. For
clarity, except as expressly provided herein, “Other Component” includes a
Delivery Device. For further clarity, Other Component does not include any
active pharmaceutical ingredient or other agent providing treatment, Prophylaxis
or sensory experience that is formulated together with any aerosol salt prepared
with, compromised of, covered by or includes any Licensed IP.

1.62    “Party” or “Parties” has the meaning given in the preamble to this
Agreement.

1.63    “Patent” means (a) any patent application, including any provisional
patent application; (b) any patent application claiming priority from such
patent application or provisional application, including any divisional,
continuation, continuation-in-part, converted provisional, and continued
prosecution application; (c) any patent that has issued or in the future issues
from any of the foregoing patent applications ((a) and (b)), including any
utility model, petty patent, design patent and certificate of invention; (d) any
extension or restoration by existing or future extension or restoration
mechanisms, including any revalidation, reissue, re-examination and extension
(including any supplementary protection certificate and the like) of any of the
foregoing patents or patent applications ((a), (b) and (c)); and (e) any similar
rights, including so-called pipeline protection, or any importation,
revalidation, confirmation or introduction patent or registration patent or
patent of additions to any such foregoing patent application or patent, provided
that a patent application shall no longer be considered a patent if the patent
applied for does not issue within seven (7) years after the earliest priority
date of such patent application.

1.64    “Person” means an individual, sole proprietorship, partnership, limited
partnership, limited liability partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or other similar entity or organization, including a government or
political subdivision, department or agency of a government.

1.65    “Program Data” means data regarding the characteristics, safety and
efficacy of any Licensed Product that is Controlled by Sensory Cloud during the
Term.

1.66    “Prophylaxis” means action taken to prevent disease and action taken to
prevent the propagation of disease including through the dissemination of
infective agents.

 

9



--------------------------------------------------------------------------------

1.67    “Prosecution and Maintenance” or “Prosecute and Maintain” means, with
regard to a particular Patent, the preparation, filing, prosecution and
maintenance of such Patent, as well as re-examinations, reissues and the like
with respect to that Patent.

1.68    “Pulmatrix” has the meaning given in the preamble to this Agreement.

1.69    “Pulmatrix Background IP” means (a) any Know-How (including NasoCalm
Know-How) that is necessary or useful for the Exploitation of Licensed Products
and that is Controlled by Pulmatrix as of the Effective Date (“Pulmatrix
Background Know-How”); and (b) the Patents (including NasoCalm Patents) that are
identified on Schedule 1.69, which are Controlled by Pulmatrix (“Pulmatrix
Background Patents”), in each case, existing on the Effective Date.

1.70    “Pulmatrix Improvement IP” means (a) any Arising Know-How that
constitutes an improvement, modification, enhancement or adaptation solely to
Pulmatrix Background IP (“Pulmatrix Improvement Know-How”) and (b) any Patent
that Covers Pulmatrix Improvement Know-How (“Pulmatrix Improvement Patent”).

1.71    “Pulmatrix Indemnitees” has the meaning given in Section 9.2.

1.72    “Pulmatrix Materials” means all biological or chemical materials
supplied by or on behalf of Pulmatrix or any of its Affiliates to Sensory Cloud
or any of its Affiliates pursuant to this Agreement, as such supply may be
approved by the JSC. Pulmatrix Materials includes all modifications, derivatives
and progeny of the Pulmatrix Materials.

1.73    “Receiving Party” has the meaning given in Section 7.1.

1.74    “Regulatory Approval” means, with respect to a Licensed Product in any
country or jurisdiction, the approvals by the applicable Regulatory Authority in
such country or jurisdiction that are necessary for the use, Development,
Manufacture, or Commercialization, as applicable, of such Licensed Product,
including any pricing and reimbursement approvals. Regulatory Approvals include
[***] accelerated, conditional or temporary approvals.

1.75    “Regulatory Authority” means any applicable Governmental Authority
involved in granting approvals for the marketing and sale of a Licensed Product
or otherwise exercising authority with respect to the Development or
Commercialization of a Licensed Product, including the FDA (for the United
States).

1.76    “Regulatory Filing” means, with respect to any Licensed Product, any
submission to a Regulatory Authority in connection with a Regulatory Approval
for such Licensed Product, and includes any submission to a Regulatory Authority
of a Marketing Application and any supplement or amendment thereto. “Regulatory
Filing” includes any Marketing Application.

1.77    “Required Funding” means binding commitments from Third Parties,
governmental grants or a combination thereof in the amount of [***], intended to
fund the development and launch of the Emergency Product.

1.78    “Revenue Milestone Event” has the meaning given in Section 5.1.

 

10



--------------------------------------------------------------------------------

1.79    “Revenue Milestone Payment” has the meaning given in Section 5.1.

1.80    “ROFR” has the meaning given in Section 3.5(b).

1.81    “ROFR Notice” has the meaning given in Section 3.5(b).

1.82    “ROFR Response” has the meaning given in Section 3.5(b).

1.83    “Royalties” has the meaning given in Section 5.2.

1.84    “Royalty Rates” has the meaning given in Section 5.2.

1.85    “Royalty Report” has the meaning given in Section 5.4.

1.86    “Royalty Term” means, on a Licensed Product-by-Licensed Product and
country-by-country basis, the period commencing on the First Commercial Sale of
such Licensed Product in such country until the expiration of the last Valid
Claim of any Patent within the Licensed IP Covering such Licensed Product in
such country.

1.87    “Royalty Territory” means, on a Licensed Product-by-Licensed Product
basis, all countries in the Territory in which there is a Valid Claim of a
Patent within the Licensed IP Covering a Licensed Product.

1.88    “Rx Product” means any drug product requiring a prescription.

1.89    “SDEA” has the meaning given in Section 4.3(d).

1.90    “Segregate” has the meaning given in Section 3.6(c).

1.91    “Senior Executives Discussions” has the meaning given in
Section 11.3(a).

1.92    “Sensory Cloud” has the meaning given in the preamble to this Agreement.

1.93    “Sensory Cloud Background IP” means (a) any Know-How (including Sensory
Cloud Platform Know-How) (i) Controlled by Sensory Cloud as of the Effective
Date, or (ii) coming into the Control of Sensory Cloud during the Term other
than pursuant to this Agreement (“Sensory Cloud Background Know-How”) and
(b) any Patents (including Sensory Cloud Platform Patents) (i) Controlled by
Sensory Cloud as of the Effective Date, or (ii) coming into the Control of
Sensory Cloud during the Term other than pursuant to this Agreement, and
(iii) the case of such Patents, Patents that claim or share priority with such
Patents (“Sensory Cloud Background Patents”).

1.94    “Sensory Cloud Improvement IP” means (a) any Arising Know-How that
constitutes an improvement, modification, enhancement or adaptation solely to
Sensory Cloud Background Know-How (“Sensory Cloud Improvement Know-How”); and
(b) any Patents that Cover Sensory Cloud Improvement Know-How (“Sensory Cloud
Improvement Patents”).

1.95    “Sensory Cloud Indemnitees” has the meaning given in Section 9.1.

 

11



--------------------------------------------------------------------------------

1.96    “Sensory Cloud Materials” means all biological or chemical materials
supplied by or on behalf of Sensory Cloud or any of its Affiliates to Pulmatrix
or any of its Affiliates pursuant to this Agreement, as such supply may be
approved by the JSC. For clarity, Program Data are not Sensory Cloud Materials.

1.97    “Sensory Cloud Platform” means Sensory Cloud’s proprietary aerosol
Delivery Devices, compositions and methods Controlled by Sensory Cloud as of the
Effective Date or during the Term other than pursuant to this Agreement.

1.98    “Sensory Cloud Platform IP” means any Know-How or Patents that relate to
the Sensory Cloud Platform and (a) that are Controlled by Sensory Cloud as of
the Effective Date, or (b) come into the Control of Sensory Cloud during the
Term other than pursuant to this Agreement (“Sensory Cloud Platform Know-How”
and “Sensory Cloud Platform Patents”, respectively).

1.99    “Selling Party” has the meaning given in Section 1.57.

1.100    “Term” has the meaning given in Section 10.1.

1.101    “Territory” means worldwide.

1.102    “Third Party” means any Person other than the Parties and their
respective Affiliates.

1.103    “Third Party Agreement” has the meaning given in Section 3.5(b).

1.104    “Third Party Claims” has the meaning given in Section 9.1.

1.105    “Trademark” means any word, name, symbol, color, shape, designation or
any combination thereof, including any trademark, service mark, trade name,
brand name, sub-brand name, trade dress, product configuration, program name,
delivery form name, certification mark, collective mark, logo, tagline, slogan,
design or business symbol, that functions as an identifier of source or origin,
whether or not registered and all statutory and common law rights therein and
all registrations and applications therefor, together with all goodwill
associated with, or symbolized by, any of the foregoing.

1.106    “U.S.” or “United States” means the United States of America and all of
its territories and possessions.

1.107    “Valid Claim” means a claim of an issued and unexpired patent which has
not been revoked or held unenforceable or invalid by a decision of a court or
other governmental agency of competent jurisdiction, unappealable or unappealed
within the time allowed for appeal, and which has not been admitted to be
invalid or unenforceable through reissue or disclaimer or otherwise.

1.108     “Withholding Tax Action” has the meaning given in Section 5.7(d).

 

12



--------------------------------------------------------------------------------

ARTICLE 2

GOVERNANCE

2.1    Alliance Manager. Each of Sensory Cloud and Pulmatrix shall appoint an
appropriately qualified representative to serve as an alliance manager under
this Agreement (each, an “Alliance Manager”). Each Party may replace its
appointed Alliance Manager at any time, with or without cause, by providing
written notice thereof to the other Party. Neither Alliance Manager may be a
member of the JSC.

2.2    Responsibilities of the Alliance Managers. The Alliance Managers shall
endeavor to assure clear and responsive communication between the Parties and
the effective exchange of information, and may serve as the primary points of
contact for any matters arising under this Agreement. The Alliance Managers
shall strive to ensure each Party’s awareness of and compliance with the
governance procedures and rules under this Agreement. The Alliance Managers may
attend meetings of the JSC under this Agreement and may raise issues for the JSC
discussion (provided such matters are within the jurisdiction of the JSC). The
Alliance Managers shall not have any authority under this Agreement.

2.3    Joint Steering Committee.

(a)    Joint Steering Committee. Promptly after the Effective Date, the Parties
shall form a steering committee consisting of an equal number of representatives
from each Party, not to exceed two (2) representatives from each Party unless
otherwise agreed by both Parties (the “Joint Steering Committee” or “JSC”).
Either Party may change its JSC members upon written notice to the other Party.
The JSC may meet in person or by teleconference or videoconference. Each Party
shall designate one (1) of its JSC members as co-chair. The co-chairs shall
circulate a written agenda in advance of each JSC meeting. The JSC shall meet
from time to time within three (3) weeks after the date of a written request by
a member thereof or either Party, but in no event less than once per Calendar
Quarter. Each Party may invite one or more of its employees (including its
Alliance Manager) or consultants as non-voting observers to attend JSC meetings
and participate in discussions when appropriate; provided that any such
non-employee observers (i) are subject to commercially reasonable
confidentiality obligations with respect to Confidential Information disclosed
or exchanged at the meeting and (ii) are subject to assignment obligations as
necessary for such Party to effect the ownership of intellectual property as
provided for in Section 6.1(c). The co-chairs shall be responsible to circulate,
finalize and agree on minutes of each meeting within thirty (30) days after the
meeting date, such minutes to be signed by the co-chairs of each Party.

(b)    Responsibilities. The principal purpose of the JSC shall be to provide a
forum for open communication and coordination between the Parties regarding
progress and results under the Operational Plan. The JSC shall provide advice,
guidance, direction and other recommendations with respect to the Operational
Plan. Subject to the express rights of the Parties as set forth in this
Agreement, the role of the JSC is to:

(i)    coordinate activities under the Operational Plan and review and discuss
the progress of such activities;

 

13



--------------------------------------------------------------------------------

(ii)    review and discuss any amendment to the Operational Plan, and ensure the
Operational Plan encompasses properly the activities required of both Parties:

(iii)    facilitate and streamline the exchange of Sensory Cloud Materials and
Pulmatrix Materials required for the conduct of particular activities under the
Operational Plan;

(iv)    facilitate and streamline Pulmatrix’s approval of sublicensees and
subcontractors;

(v)    coordinate and review Commercialization activities;

(vi)    act as liaison between the Parties to ensure open and regular
communication channels, and more particularly to ensure the Parties are informed
of, and have a forum to discuss, the ongoing progress of the Operational Plan,
and thereafter, the ongoing progress of Sensory Cloud’s activities to Develop,
Manufacture, and Commercialize Licensed Products;

(vii)    perform such other activities as the Parties agree in writing shall be
the responsibility of the JSC; and

(viii)    attempt to resolve any disputes on an informal basis.

(c)    Limitations on JSC Authority. The Parties hereby agree that the JSC shall
serve only as an advisory body and shall not have any decision making authority
with respect to any issue or dispute that may arise under this Agreement. Each
Party shall retain the rights, powers and discretion granted to it under this
Agreement and no such rights, powers or discretion shall be delegated to or
vested in the JSC. The JSC shall not have the power to amend, modify or waive
compliance with this Agreement or expand the scope of the JSC’s authority.

(d)    JSC Term. The JSC shall be disbanded and cease to exist upon the first to
occur of: (i) the Parties mutually agree to disband the JSC and (ii) termination
or expiration of this Agreement.

ARTICLE 3

LICENSES; EXCLUSIVITY

3.1    Licenses to Sensory Cloud.

(a)    Licensed IP. Subject to the terms and conditions of this Agreement, on a
Licensed Product-by-Licensed Product basis, Pulmatrix, on behalf of itself and
its Affiliates, hereby grants to Sensory Cloud and its Affiliates an exclusive
(even as to Pulmatrix and its Affiliates), perpetual (unless terminated pursuant
to Article 10), sublicensable (through multiple tiers and in accordance with
Section 3.3) license under the Licensed IP to Exploit Licensed Products for all
OTC uses in the Field in the Territory.

 

14



--------------------------------------------------------------------------------

(b)    Licensed Pulmatrix Improvement IP. During the Term, Pulmatrix shall
promptly notify Sensory Cloud of the conception, discovery, generation, or any
making of any Pulmatrix Improvement IP that may be reasonably useful in the
Exploitation of Licensed Products, including any application for and issuance of
any Pulmatrix Improvement Patents. The Parties shall discuss the benefits of
such Pulmatrix Improvement Patents in the Exploitation of Licensed Products as
contemplated hereunder. If the Parties agree to include any Pulmatrix
Improvement IP under this Agreement, then such Pulmatrix Improvement IP shall be
deemed “Licensed Pulmatrix Improvement IP” and shall be automatically included
in the Licensed IP. Pulmatrix shall not enforce any Pulmatrix Improvement IP
that is not Licensed Pulmatrix Improvement IP against Sensory Cloud or its
Affiliates, successors, permitted assigns, subcontractors or Commercialization
Partners in a manner that impairs or impedes their exercise of the rights
granted hereunder to Licensed IP.

(c)    NasoCalm Data; Pulmatrix Name and Trademarks. Subject to the terms and
conditions of this Agreement (including Article 7), Pulmatrix on behalf of
itself and its Affiliates, hereby grants to Sensory Cloud and its Affiliates a
limited, non-exclusive, perpetual (unless terminated pursuant to Article 10) to
use the NasoCalm Data (including by copying, creating derivative works of,
displaying and otherwise internally using), Pulmatrix’s corporate name and any
Trademarks Controlled by Pulmatrix solely (i) in connection with securing the
Required Funding from Third Party investors or governmental agencies, (ii) in
connection with any Regulatory Filings and (iii) if requested by Pulmatrix or
with the consent of Pulmatrix, in the marketing, sale and other
Commercialization (including use in promotional materials) of the Licensed
Products in the Territory. Pulmatrix shall have the right to review and comment
on any materials containing its corporate name or Trademarks prior to the first
use thereof by Sensory Cloud.

3.2    Licenses to Pulmatrix.

(a)    Subject to the terms and conditions of this Agreement, Sensory Cloud, on
behalf of itself and its Affiliates, hereby grants to Pulmatrix and its
Affiliates, a royalty-free, non-exclusive, non-transferable (except as permitted
under Section 11.5), non-sublicensable license under all Sensory Cloud
Background IP and Collaboration IP to permit Pulmatrix, directly or with and
through its Affiliates, to perform Pulmatrix’s activities under the Operational
Plan in accordance with this Agreement.

(b)    Subject to the terms and conditions of this Agreement (including Article
7), Sensory Cloud on behalf of itself and its Affiliates, hereby grants to
Pulmatrix and its Affiliates a non-exclusive, perpetual (unless terminated
pursuant to Article 10) to use the Program Data (including by copying, creating
derivative works of, displaying and otherwise using); provided that Pulmatrix’s
right to use any Program Data regarding the Licensed Product in combination with
one or more agents providing treatment or Prophylaxis shall be subject to the
following restrictions: (i) in no event shall Pulmatrix disclose to any Third
Party, without Sensory Cloud’s prior written consent (A) the identity of or data
solely relating to such other agents providing treatment or Prophylaxis, (B) the
identity of the Licensed Product incorporating such other agents providing
treatment or Prophylaxis, or (C) the identity of any Third Party that Controls
rights with respect to such other agents providing treatment or Prophylaxis and
(ii) with respect to any use other than Pulmatrix’s internal use, Pulmatrix
shall comply with any request by Sensory Cloud to delete or redact references in
the Program Data that are not solely directed to the aerosol salt solution
component of a Licensed Product. For clarity, the right granted to Pulmatrix to
use

 

15



--------------------------------------------------------------------------------

Program Data does not include a right to apply for Patents claiming Program Data
other than Pulmatrix Improvement Patents. For further clarity, nothing in this
Section 3.2(b) limits Sensory Cloud’s ownership of all right, title and interest
in and to Sensory Cloud Improvement IP and Collaboration IP under
Section 6.1(b)(ii).

3.3    Sublicensing. Sensory Cloud shall have the right to sublicense the rights
granted under Section 3.1(a) to subcontractors and Commercialization Partners of
its choosing that are reasonably acceptable to Pulmatrix (such acceptance not to
be unreasonably conditioned, delayed or denied); provided that, in each case,
(i) such sublicense shall be in writing and consistent with the terms and
conditions of this Agreement, (ii) Sensory Cloud shall (A) require each of such
sublicensees to comply with the applicable terms and conditions of this
Agreement and (B) remain responsible and liable for all acts and omissions of
any such sublicensee in connection with this Agreement, including any reporting
and inspection obligations, and (C) Sensory Cloud shall provide a copy of any
such executed sublicense agreement (which copy may be redacted to remove
information that is not necessary to confirm compliance with the applicable
terms and conditions of this Agreement) to Pulmatrix within ten (10) Business
Days of any request therefor by Pulmatrix.

3.4    No Implied Rights. Except as expressly provided in this Agreement,
neither Party shall be deemed to have granted the other Party (by implication,
estoppel or otherwise) any right, title, license or other interest in or with
respect to any intellectual property rights or information Controlled by such
Party.

3.5    Exclusivity.

(a)    Exclusivity Restrictions. Other than in connection with this Agreement,
neither Party shall, alone or with, through or for the benefit of any Third
Party (including in the case of Pulmatrix, by utilizing or granting rights to
the Licensed IP), with respect to any Licensed Product in the Field in the
Territory during the Term, pursue any research, development or commercialization
activities specifically directed to development or commercialization of any
Licensed Product. Notwithstanding the foregoing, Pulmatrix shall not be in
breach of its obligations under this Section 3.5(a) if it alone or with or with,
through or for the benefit of any Third Party, pursues any research, development
or commercialization activities specifically directed to development or
commercialization of (i) any Rx Product (using the NasoCalm IP or otherwise) or
(ii) any products (including products for administration to or through the nasal
passages) using the Licensed IP (other than NasoCalm IP), provided that
Pulmatrix shall grant Sensory Cloud an exclusive right of first refusal in
accordance with Section 3.5(b) with respect to any OTC product in the Field
(including an Rx Product for which approval for sale as an OTC product is
sought) (“New OTC Product”).

(b)    ROFR. During the Term, on a New OTC Product-by-New OTC Product basis,
Sensory Cloud shall have a right of first refusal with respect to the research,
development or commercialization of any New OTC Product (the “ROFR”).
Accordingly, pursuant to such ROFR, prior to Pulmatrix either (i) becoming bound
by or a party to any bona fide term sheet, letter of intent, or other document
that has been negotiated in good faith by Pulmatrix with a Third Party pursuant
to which Pulmatrix proposes to assign, license, or otherwise grant or transfer
any rights to a Third Party to develop or commercialize any New OTC Product (a
“Third Party

 

16



--------------------------------------------------------------------------------

Agreement”) or (ii) making any filing in connection with a Marketing Application
for any New OTC Product, Pulmatrix shall provide written notice to Sensory
Cloud, including a description of the New OTC Product and, if applicable,
detailed terms of the proposed Third Party Agreement (each, a “ROFR Notice”) to
enable Sensory Cloud to fully exercise its rights under this Section 3.5. Upon
receipt of a ROFR Notice, Sensory Cloud shall have [***] days to consider
entering into a transaction with Pulmatrix (on substantially the same terms as
the Third Party Agreement, if applicable), and within such [***] day-period,
Sensory Cloud shall provide to Pulmatrix a written response (the “ROFR
Response”) either electing to pursue such transaction or electing to not pursue
such transaction. If Sensory Cloud elects to pursue such a transaction, then the
Parties shall thereafter proceed to negotiate in good faith and finalize a
definitive agreement with respect to such transaction, but in any event, within
[***] days of delivery of Sensory Cloud’s ROFR Response. If Sensory Cloud does
not deliver a ROFR Response indicating its desire to pursue such transaction
within such [***]-day-period or, if applicable, the parties do not enter into a
definitive agreement with respect to such transaction within such [***] day
period, Pulmatrix shall be free for a period of [***] days thereafter to
consummate the Third Party Agreement on substantially the same terms described
in its ROFR Notice or proceed with the development or commercialization of such
New OTC Product, as applicable. If Pulmatrix does not consummate such Third
Party Agreement on such terms or does not proceed with the development or
commercialization of a New OTC Product, as applicable, within such [***] day
period, then Pulmatrix shall be required to comply with the procedures of the
ROFR again if it desires to enter into any Third Party Agreement with a Third
Party for the same New OTC Product or proceed with the development or
commercialization of such New OTC Product.

3.6    Change of Control. Notwithstanding anything contained herein to the
contrary, in the event that a Third Party or group of related Third Parties
(collectively, an “Acquirer”) merges with or acquires either Party (the
“Acquiree”), or substantially all of its business or assets, in a single
transaction or series of related transactions, whether by merger or other
business combination, acquisition of stock or assets, or otherwise
(collectively, a “Change of Control”), and such Acquirer or its Affiliates are
engaged, directly or indirectly, in the development, manufacturing or
commercialization of any Licensed Product, then the following provisions shall
apply:

(a)    Acquiree (or its successor) shall provide notice to the other Party of
such Change of Control within ten (10) Business Days after the date upon which
the Change of Control transaction closes or otherwise becomes effective.

(b)    It shall not be a breach of this Agreement to consummate such Change of
Control, and the exclusivity obligations hereunder (including under Section 3.5)
shall not apply (i) to the Acquirer or any of its Affiliates by virtue of being
an Affiliate of Acquiree or its successor, or (ii) in the event Acquiree is
merged or consolidated with or into the Acquirer or any of its Affiliates, with
respect to any Licensed Product for use within the Field, which Licensed Product
was first developed (in whole or in part) or commercialized prior to the
consummation of such Change of Control (each, an “Acquirer Products”); provided
that the Acquirer and its Affiliates Segregate such Acquirer Products during the
period when the exclusivity obligations under Section 3.5 (A) apply to Acquiree
with respect to such Licensed Product or (B) would have applied to Acquiree with
respect to such Licensed Product, had Acquiree not been merged or consolidated
with or into the Acquirer or any of its Affiliates.

 

17



--------------------------------------------------------------------------------

(c)     For purposes of this Section 3.6, “Segregate” means, with respect to an
Acquirer Product following a Change of Control, to adopt reasonable procedures
to prevent the use of the other Party’s Materials or Confidential Information
for the development, manufacturing or commercialization of such Acquirer
Product.

3.7    Use of Pulmatrix Materials. Except as otherwise agreed to by the Parties
in writing, Sensory Cloud shall not: (a) use Pulmatrix Materials or (b) transfer
the Pulmatrix Materials to any Third Party, in each case ((a) and (b)) other
than to perform its obligations under, or exercise its rights under the licenses
granted in, this Agreement. Except as otherwise agreed by the Parties in
writing, Pulmatrix retains title to the Pulmatrix Materials.

3.8    Use of Sensory Cloud Materials. Except as otherwise agreed by the Parties
in writing, Pulmatrix shall not (a) use Sensory Cloud Materials other than to
perform Pulmatrix’s obligations under this Agreement, or (b) transfer the
Sensory Cloud Materials to any Third Party without Sensory Cloud’s prior written
consent, and in the case of such transfer, on such terms and conditions as may
be mutually agreed between the Parties. Except as otherwise agreed by the
Parties in writing, Sensory Cloud retains title to the Sensory Cloud Materials.

ARTICLE 4

REGULATORY ACTIVITIES; MANUFACTURING; COMMERCIALIZATION

4.1    Development. Sensory Cloud shall have authority and control over any and
all Development of the Licensed Products pursuant to the Operational Plan. The
execution of the Operational Plan shall be at Sensory Cloud’s sole cost and
expense.

4.2    Technical Assistance. Pulmatrix shall reasonably cooperate with Sensory
Cloud to provide technical assistance and to transfer to Sensory Cloud tangible
embodiments of Licensed IP reasonably requested by Sensory Cloud to facilitate
the Development, Manufacture and regulatory efforts related to the Licensed
Products under this Agreement on a schedule or schedules to be mutually agreed
by the Parties and, in each case, subject to the Parties mutually agreeing on
the scope of any such activities.

4.3    Regulatory Activities.

(a)    General. Sensory Cloud shall have authority and control over any and all
regulatory activities for all Licensed Products that are Developed or
Commercialized under this Agreement, including the preparation, submission and
maintenance of all Marketing Applications and all Regulatory Filings, and all
communications with Regulatory Authorities with respect to such Marketing
Applications and Regulatory Filings, and any Regulatory Approvals, for all
Licensed Products in the Field in the Territory under this Agreement, at its
sole cost and expense.

(b)    Cooperation; Right of Review and Comment. Pulmatrix shall provide
reasonable assistance and cooperation to Sensory Cloud in connection with the
preparation of Marketing Applications and Regulatory Filings and meetings with
Regulatory Authorities for all

 

18



--------------------------------------------------------------------------------

Licensed Products that are Developed or Commercialized under this Agreement, as
reasonably requested by Sensory Cloud. Sensory Cloud shall furnish Pulmatrix,
via electronic mail or such other method as mutually agreed by the Parties,
copies of proposed Marketing Applications and Regulatory Filings in sufficient
time prior to filing such Marketing Application or Regulatory Filing or, if not
practicable or permitted, provide Sensory Cloud with a copy thereof Sensory
Cloud shall consider in good faith any timely comments from Pulmatrix. Pulmatrix
shall not communicate formally or informally with any Regulatory Authority with
respect to Licensed Products, unless so required to comply with applicable Law,
in which case Pulmatrix shall promptly notify Sensory Cloud of such requirement
under applicable Law and, to the extent practicable and permitted under
applicable Law, shall submit any proposed communication to Sensory Cloud for
prior approval or, if not practicable or permitted, shall provide Sensory Cloud
with a copy or summary thereof as soon as reasonably practicable thereafter.

(c)    Ownership of Regulatory Approvals. Sensory Cloud or its designee(s) shall
own all Marketing Applications, Regulatory Filings and Regulatory Approvals made
or obtained under this Agreement for all Licensed Products in the Field in the
Territory.

(d)    Safety Data Exchange. Each Party and its Affiliates shall provide the
other Party or its designated Affiliate(s) with all information reasonably
necessary or desirable for such Party or such Affiliate(s) to comply with its
pharmacovigilance responsibilities in all countries in the Territory, including,
as applicable, any adverse drug experiences (including those events or
experiences that are required to be reported to the FDA under 21 CFR Sections
312.98 or 314.80 or to foreign Regulatory Authorities under corresponding
applicable Law outside the United States) from pre-clinical, clinical
laboratory, animal toxicology, pharmacology, and clinical studies, and from
commercial experiences, in each case in the form reasonably requested by such
Party or such Affiliate(s). Pulmatrix shall provide such information regarding
Licensed Products incorporating NasoCalm and Sensory Cloud shall provide such
information regarding Licensed Products incorporating NasoCalm. Subject to the
terms of this Agreement, but in any event within ninety (90) days after the
Effective Date, the Parties (under the guidance of their respective
pharmacovigilance departments) shall negotiate and enter into a reasonable and
customary safety data exchange agreement (the “SDEA”). Among other things, the
SDEA shall provide the right for each Party to cross-reference all relevant
safety data of the other Party.

4.4    Product Withdrawal and Recalls. Any decision to initiate a recall or
withdrawal of a Licensed Product shall be made by Sensory Cloud or its
applicable Affiliate or Commercialization Partner. In the event of any such
recall or withdrawal, Sensory Cloud shall take any and all necessary action to
implement such recall or withdrawal in accordance with applicable Law, with
assistance from Pulmatrix and its Affiliates as reasonably requested by Sensory
Cloud. As between Pulmatrix and Sensory Cloud, the costs of any such recall or
withdrawal shall be borne solely by Sensory Cloud, except where the recall is
requested by Pulmatrix or mandated by Regulatory Authorities solely due to
NasoCalm, in which case Pulmatrix shall bear such costs of any such recall or
withdrawal. Notwithstanding the foregoing, to the extent there is any conflict
between this Section 4.4 and the SDEA entered into by the Parties regarding the
Licensed Products, such SDEA shall control regarding the conduct and costs of
any recalls or withdrawals of a Licensed Product.

 

19



--------------------------------------------------------------------------------

4.5    Manufacturing and Commercialization.

(a)    Manufacturing. Sensory Cloud shall control and be solely responsible for
the Manufacturing of all Licensed Products under this Agreement, including all
amounts required for Development and Commercialization, in the Field in the
Territory.

(b)    Commercialization. Sensory Cloud shall have sole authority and control
over the Commercialization of all Licensed Products, under this Agreement in the
Field in the Territory, at its sole cost and expense. If Pulmatrix receives an
order or request for ordering a Licensed Product in the Field in the Territory,
it shall refer such orders and requests to Sensory Cloud.

4.6    Diligence. Sensory Cloud (itself or through its Affiliates or
sublicensees) shall use Commercially Reasonable Efforts to Develop and
Commercialize at least one (1) Licensed Product in the Territory.

4.7    Trademarks. Sensory Cloud shall have sole responsibility, at its own
expense, for all matters relating to the use of, and shall own, all Trademarks
used in the sale of Licensed Products in the Field in the Territory, including
the selection, filing, prosecution, maintenance, defense and enforcement
thereof. Throughout the Term, Pulmatrix shall not adopt or use, register or
attempt to register in the Territory any trademark, trade name, domain name, or
similar commercial symbol that includes, or is confusingly similar to, Sensory
Cloud’s trademarks used in connection with Licensed Products.

4.8    Subcontracting. Sensory Cloud may subcontract with any permitted
sublicensee (in accordance with Section 3.3) to perform any or all of its
obligations with respect to Exploitation of any Licensed Product hereunder
(including by appointing one (1) or more distributors).

4.9    Reporting. Within thirty (30) days following a written request from
Pulmatrix at a frequency of no more than twice each Calendar Year, Sensory Cloud
shall furnish to Pulmatrix a written report, describing in reasonable detail,
Sensory Cloud’s activities to Develop, Manufacture, and Commercialize Licensed
Products. Without limiting the foregoing, Sensory Cloud shall afford Pulmatrix a
reasonable opportunity to discuss such reports and such activities, and shall
provide Pulmatrix with such additional information regarding such activities as
Pulmatrix may reasonably request.

ARTICLE 5

FINANCIAL TERMS

5.1    Revenue Milestone Payment. In partial consideration of the licenses,
rights and privileges granted by Pulmatrix and its Affiliates to Sensory Cloud
and its Affiliates hereunder and subject to the terms and conditions of this
Agreement, Sensory Cloud shall pay Pulmatrix a non-refundable and non-creditable
one-time milestone payment in the amount of One Million Dollars ($1,000,000)
(“Revenue Milestone Payment”) following the achievement of aggregate Net Sales
of all Licensed Products in the Territory in excess of Twenty Million Dollars
($20,000,000) in the trailing four (4) Calendar Quarters (“Revenue Milestone
Event”). Sensory Cloud shall deliver written notice to Pulmatrix of the
achievement of the Revenue Milestone Event within sixty (60) days after the end
of the Calendar Quarter in which the Revenue Milestone Event

 

20



--------------------------------------------------------------------------------

is achieved. Pulmatrix shall submit an invoice to Sensory Cloud for the Revenue
Milestone Payment. Sensory Cloud shall pay the Revenue Milestone Payment to
Pulmatrix within thirty (30) days after receipt of such invoice.

5.2    Royalties. On an Licensed Product-by-Licensed Product and
country-by-country basis, during the applicable Royalty Term for a Licensed
Product, Sensory Cloud shall make royalty payments to Pulmatrix based on
aggregate Net Sales received from the sale of Licensed Products in each country
in the Royalty Territory in a given Calendar Year, at the royalty rates
(“Royalty Rates”) set forth below (the “Royalties”).

 

Table 5.2 – Royalty Rates by Calendar Year  

Calendar Year

  

Royalty Rate

 

2020

     7 % 

2021

     14 % 

2022 and each Calendar Year (or portion thereof) through the end of the Royalty
Term

     17 % 

5.3    Only One Royalty. Only one royalty shall be due with respect to the sale
of the same unit of Licensed Product. Only one royalty shall be due hereunder on
the sale of a Licensed Product even if the manufacture, use, sale, offer for
sale, importation or exportation of such Licensed Product infringes more than
one Valid Claim of Patent(s) within the Licensed IP.

5.4    Royalty Report; Payment. Within ninety (90) days following the end of
each Calendar Quarter during the Royalty Term beginning with the first complete
Calendar Quarter during the Royalty Term, Sensory Cloud shall furnish to
Pulmatrix a written report, showing in reasonable detail the calculation of Net
Sales and the Royalties due (“Royalty Report”) in such Calendar Quarter (or, for
the first report, until the end of the first complete Calendar Quarter during
the Royalty Term). The Royalties due with respect to a Calendar Quarter covered
by a Royalty Report shall be due and payable on the date such Royalty Report is
due.

5.5    Record Keeping; Audits. Sensory Cloud shall, and shall ensure that its
Affiliates and Commercialization Partners, keep and maintain complete and
accurate records of Net Sales of Licensed Products and Royalties calculations in
sufficient detail to allow Pulmatrix to confirm the accuracy of Royalties paid
hereunder for a period of three (3) years from the end of the Calendar Quarter
or other period covered by such payment. Pulmatrix shall have the right during
such three (3) year period to appoint an independent auditor of national
standing that is reasonably acceptable to Sensory Cloud to audit the records of
Sensory Cloud for the purpose of verifying the accuracy of Royalty Reports. Such
audit right shall not be exercised Pulmatrix more than once in a twelve
(12) month period. Sensory Cloud shall make its records available for audit by
such independent auditor during regular business hours at such place or places
where such records are customarily kept, upon sixty (60) days’ prior written
notice from Pulmatrix. All records made available for audit by Sensory Cloud
shall be the Confidential Information of Sensory Cloud. The results of

 

21



--------------------------------------------------------------------------------

each audit, if any, shall be binding on both Parties absent manifest error or
fraud. Sensory Cloud shall pay any underpayment of Royalties identified by the
auditor following an audit under this Section 5.5 within thirty (30) Business
Days after receipt of an invoice from Pulmatrix for such underpaid amount. If an
overpayment has been made, then Sensory Cloud shall have the right to deduct
such amount from the Royalties due in the next Calendar Quarter or if no further
payment is due, then Pulmatrix shall re-pay such overpayment within thirty
(30) Business Days of receipt of invoice from Sensory Cloud. Cost. The cost of
the conduct of the audit shall be borne by Pulmatrix provided, however¸ that if
the audit determines that Sensory Cloud has underpaid Pulmatrix for the audited
period by an amount equal to five percent (5%) or more of the amount due, then
responsibility for the cost of such audit shall shift to Sensory Cloud and
Sensory Cloud shall be solely responsible for the cost of the audit.

5.6    Payment Method and Exchange Rate. Sensory Cloud shall pay all amounts due
hereunder in Dollars, in each case, by wire transfer of immediately available
funds to the bank account(s) Pulmatrix designates in writing from time to time.
In the case of calculating any amounts hereunder designated in a foreign
currency, Sensory Cloud shall convert such foreign currency into Dollars in a
manner consistent with Sensory Cloud’s normal practices used to prepare its
audited financial reports; provided, however, that such practices use a widely
accepted source of published exchange rates.

5.7    Taxes.

(a)    Taxes on Income. Each Party shall be solely responsible for the payment
of all taxes imposed on its share of income arising directly or indirectly from
the activities of the Parties under this Agreement.

(b)    Tax Cooperation. The Parties agree to cooperate with one another in
relation to tax withholding or similar obligations in respect of any payments
made by a Party to the other Party under this Agreement. Without limiting the
generality of the foregoing, a Party receiving payment shall provide the paying
Party any tax forms and other information that may be reasonably necessary in
order for the paying Party to not withhold tax or to withhold tax at a reduced
rate under an applicable bilateral income tax treaty. The Party receiving
payment shall provide any such tax forms to the paying Party at least thirty
(30) days prior to the due date for any payment for which the Party receiving
payment desires that the paying Party apply a reduced withholding rate. Each
Party shall provide the other with reasonable cooperation to enable the
recovery, as permitted by applicable Law, of withholding taxes, value added
taxes, or similar obligations resulting from payments made under this Agreement,
such recovery to be for the benefit of the Party bearing such withholding tax or
value added tax.

(c)    Payment of Tax. To the extent a Party is required by applicable Law to
deduct and withhold taxes on any payment to the other Party, the paying Party
shall pay the amounts of such taxes to the proper Governmental Authority in a
timely manner and promptly transmit to the other Party an official tax
certificate or other evidence of such withholding sufficient to enable such
other Party to claim such payment of taxes.

(d)    Treatment of Certain Withholding Tax. If a Party is required to deduct
and withhold taxes on any payment to the other Party and such withholding
obligation arises as a result of any action by the paying Party that has the
effect of modifying the tax treatment of the Parties

 

22



--------------------------------------------------------------------------------

(including any assignment or sublicense, or any failure on the part of the
paying Party to comply with applicable Law or filing or record retention
requirements) (a “Withholding Tax Action”), then the sum payable by the paying
Party (in respect of which such deduction or withholding is required to be made)
shall be increased to the extent necessary to ensure that the other Party
actually receives, as appropriate, a sum equal to the sum that it would have
received had no such Withholding Tax Action occurred; provided, however, that no
such increase shall apply to the extent such increase would have resulted
(i) from a change in applicable Law increasing the applicable withholding tax
rate, which change occurs after the Effective Date or (ii) in circumstances
where actions or inactions of the Party receiving such payment or any of its
Affiliates cause a change in the applicable withholding tax rate, for example,
the failure of the Party receiving such payment to timely provide to the paying
Party the appropriate treaty forms and the certificate of residence necessary
for the paying Party to withhold at a more favorable rate.

5.8    Late Payments. Any undisputed payment under this Agreement that is not
paid on its due date shall to the extent permitted by applicable Law, be subject
to interest at an annual percentage rate of five percent (5%) or the maximum
rate permitted by applicable Law, calculated on a three hundred and sixty
(360) day basis, whichever is lower.

ARTICLE 6

INTELLECTUAL PROPERTY

6.1    Ownership of Intellectual Property.

(a)    Ownership of Background IP. Subject to the licenses granted herein and
the other terms and conditions of this Agreement, as between the Parties,
(i) Pulmatrix shall own all right, title and interest in and to the Pulmatrix
Background IP and (ii) Sensory Cloud shall own all right, title and interest in
and to the Sensory Cloud Background IP.

(b)    Arising IP.

(i)    Subject to the licenses granted herein and the other terms and conditions
of this Agreement, Pulmatrix shall own all right, title and interest in and to
Pulmatrix Improvement IP.

(ii)    Subject to the licenses granted herein and the other terms and
conditions of this Agreement, Sensory Cloud shall own all right, title and
interest in and to Sensory Cloud Improvement IP and Collaboration IP.

(c)    Assignment. Each Party shall, and does hereby, assign and shall cause its
Affiliates and any Persons conducting activities under this Agreement on behalf
of such Party or its Affiliates to so assign, to the other Party, without
additional compensation, such right, title and interest in and to any Pulmatrix
Improvement IP, Sensory Cloud Improvement IP and Collaboration IP as is
necessary to fully effect ownership of Pulmatrix Improvement IP, Sensory Cloud
Improvement IP and Collaboration IP, as applicable, as provided in
Section 6.1(b). Each Party shall execute and deliver to the other Party a
deed(s) of such assignment, in a mutually agreeable form and shall take whatever
ministerial actions reasonably necessary (including, if necessary, the
appointment of such other Party as its attorney in fact solely to make such
assignment) to effect such assignment.

 

23



--------------------------------------------------------------------------------

(d)    Disclosure of Arising IP. Pulmatrix shall promptly disclose to Sensory
Cloud in writing any Sensory Cloud Improvement IP and Collaboration IP, the
conception, discovery, generation or other making of which occurs during the
Term. Sensory Cloud shall promptly disclose to Pulmatrix in writing any
Pulmatrix Improvement IP, the conception, discovery, generation or other making
of which occurs during the Term.

(e)    Inventorship.

(i)    Determinations of Inventorship. Inventorship for inventions and
discoveries (including Know-How) first made during the course of the performance
of activities pursuant to this Agreement shall be determined in accordance with
United States patent Laws for determining inventorship.

(ii)    JRA Exception. Notwithstanding anything to the contrary in this Article
6, neither Party shall have the right to make an election under 35 U.S.C.
§102(c) (the “JRA Exception”) when exercising its rights under this Article 6
without the prior written consent of the other Party in its sole discretion. In
the event that a Party intends to invoke the JRA Exception, once agreed to by
the other Party if required by the preceding sentence, it shall notify the other
Party and, the Parties shall cooperate and coordinate their activities with
respect to any submissions, filings or other activities in support thereof. The
Parties acknowledge and agree that this Agreement is a “joint research
agreement” as defined in 35 U.S.C. § 100(h).

6.2    Patent Prosecution and Maintenance.

(a)    By Pulmatrix. Pulmatrix shall have the sole right to control the
Prosecution and Maintenance of the Pulmatrix Background Patents and Pulmatrix
Improvement Patents, in any jurisdiction in the Territory, at its sole cost and
expense and using counsel of its choice.

(b)    By Sensory Cloud. Sensory Cloud shall have the sole right to control the
Prosecution and Maintenance of the Sensory Cloud Background Patents, Sensory
Cloud Improvement Patents and Collaboration Patents, in any jurisdiction in the
Territory, at its sole cost and expense and using counsel of its choice.

(c)    Step-In Right. If Pulmatrix elects not to Prosecute and Maintain or not
to continue to Prosecute and Maintain a given Patent within the Licensed IP
(such patent, a “Declined Patent”) in the Territory pursuant to Sections 6.2(b),
then Pulmatrix shall give Sensory Cloud written notice thereof within a
reasonable period (but not less than ninety (90) days) prior to allowing such
Declined Patent to lapse or become abandoned or unenforceable. Sensory Cloud
shall have the right, but not the obligation to assume responsibility or
designate such responsibility to a Third Party for continuing the Prosecution
and Maintenance of such Declined Patent in such country, at Sensory Cloud’s sole
expense, through patent counsel or agents of Sensory Cloud’s choice. If Sensory
Cloud elects to Prosecute and Maintain such Patent, it shall notify Pulmatrix.
Reasonably promptly after receipt of such notice, Pulmatrix shall transfer
responsibility for the Prosecution and Maintenance of the applicable Declined
Patent to Sensory Cloud and Pulmatrix shall take all actions and execute all
documents reasonably necessary for Sensory Cloud to assume

 

24



--------------------------------------------------------------------------------

such Prosecution and Maintenance, at no cost to Sensory Cloud. As of the date of
Pulmatrix’s notice to Sensory Cloud in accordance with this Section 6.2(c), the
term “Licensed IP” shall automatically exclude such Declined Patent.

(d)    Cooperation. Each Party agrees to reasonably cooperate in any Prosecution
and Maintenance activities of the other Party.

6.3    Enforcement and Defense of Collaboration IP.

(a)    By Pulmatrix. Pulmatrix shall have the sole right to control (including,
as applicable, to initiate, maintain, control and settle legal actions with
respect thereto) (i) the enforcement of the Pulmatrix Background IP and
Pulmatrix Improvement IP against any Third Party infringer or misappropriator
and (ii) the defense of any Pulmatrix Background Patent or Pulmatrix Improvement
Patent, in each case ((i) and (ii)), at its sole cost and expense and using
counsel of its choice.

(b)    By Sensory Cloud. Sensory Cloud shall have the sole right to control
(including, as applicable, to initiate, maintain, control and settle legal
actions with respect thereto) (i) the enforcement of the Sensory Cloud
Background IP, Sensory Cloud Improvement IP and Collaboration IP against any
Third Party infringer or misappropriator and (i) the defense of any Sensory
Cloud Background Patent, Sensory Cloud Improvement Patent or Collaboration
Patent, in each case ((i) and (ii)), at its sole cost and expense and using
counsel of its choice.

(c)    Cooperation. The non-controlling Party shall cooperate with the Party
controlling any such action (as may be reasonably requested by the controlling
Party), including, at the controlling Party’s sole cost and expense,
(i) providing access to relevant documents and other evidence, (ii) using
reasonable efforts to make its and its Affiliates and licensees and sublicensees
and all of their respective employees, subcontractors, consultants, and agents
available during reasonable business hours and for reasonable periods of time,
but only to the extent relevant to such action, and (iii) if reasonably
necessary, by being joined as a party, subject for this clause (iii) to the
controlling Party agreeing to pay those Patent costs incurred by such
non-controlling Party in connection with such joinder. The Party controlling any
such action shall keep the other Party reasonably updated with respect to any
such action, including providing copies of all materials documents received or
filed in connection with any such action.

(d)    Settlements. The Party enforcing or defending any Patent pursuant to this
Section 6.3(d) shall have the right to settle any claim with respect to such
enforcement or defense; provided, however, that neither Party shall have the
right to settle any such claim in a manner that has a material adverse effect on
the rights or interests of the other Party or its Affiliates, or in a manner
that imposes any costs or liability on, or involves any admission by, the other
Party or its Affiliates, without the express written consent of such other Party
(which consent shall not be unreasonably withheld, conditioned or delayed).

(e)    Recoveries. Any recovery resulting from the enforcement or defense of any
Patent pursuant to this Section 6.3 (whether by way of settlement or otherwise)
shall be first allocated to reimburse the Parties for their costs and expenses
in making such recovery (which amounts shall be allocated pro rata if
insufficient to cover the totality of such costs and expenses). Any remainder
after such reimbursement shall be retained by the Party enforcing or defending

 

25



--------------------------------------------------------------------------------

such Patent; provided that if Sensory Cloud is the party enforcing such Patent
any recoveries shall be deemed Net Sales received directly from the sale of
Licensed Products by Sensory Cloud to a Third Party and shall be included in the
calculation of Royalties to Pulmatrix under Article 5.

ARTICLE 7

CONFIDENTIALITY; PUBLICITY.

7.1    General. Subject to this Section 7.1, any and all information that is
disclosed or made available by or on behalf of one Party (the “Disclosing
Party”) to the other Party (the “Receiving Party”) in connection with this
Agreement, whether in oral, written, graphic, electronic, or any other form,
shall be the “Confidential Information” of the Disclosing Party. All
Confidential Information disclosed or made available by or on behalf of either
Party or any of its Affiliates to the other Party or any of its Affiliates
pursuant to the Existing Confidentiality Agreement, shall be deemed to be the
Disclosing Party’s Confidential Information hereunder. Pulmatrix Background IP,
Pulmatrix Improvement IP, NasoCalm Data and Pulmatrix’s Materials are the
Confidential Information of Pulmatrix. Sensory Cloud Background IP, Sensory
Cloud Improvement IP and Collaboration IP (including Program Data) are the
Confidential Information of Sensory Cloud. Each Party shall receive and maintain
the other Party’s Confidential Information in confidence, in accordance with the
terms of this Agreement. Except to the extent that such disclosure or use is
expressly permitted by the terms of this Agreement, neither Party shall disclose
any Confidential Information of the other Party to any Third Party or use such
Confidential Information for any purpose other than to perform its obligations
or exercise its rights hereunder. The Receiving Party may disclose the
Disclosing Party’s Confidential Information to the Receiving Party’s directors
and employees requiring access thereto for the purposes of this Agreement
(including the Operational Plan); provided that prior to making any such
disclosures, each such Person shall be bound by written agreement to obligations
of confidentiality and non-use with respect to such information. Each Party
agrees to take all steps reasonably necessary to prevent the inadvertent
disclosure of the other Party’s Confidential Information, including such steps
as it takes to prevent the disclosure of its own proprietary and confidential
information of like character. Each Party agrees that this Agreement shall be
binding upon its Affiliates involved in the conduct of activities under this
Agreement. Each Party shall take reasonably necessary steps to prevent the
unauthorized use or disclosure of the Confidential Information of the other
Party by such Party’s Affiliates, employees, consultants and contractors. The
foregoing obligations of confidentiality and non-use shall survive, and remain
in effect for a period of ten (10) years from, the termination or expiration of
this Agreement.

7.2    Exclusions from Nondisclosure Obligation. The nondisclosure and nonuse
obligations in Section 7.1 shall not apply to any Confidential Information to
the extent that the Receiving Party can establish by competent written proof
that it:

(a)    at the time of disclosure is publicly known;

(b)    after disclosure, becomes publicly known by publication or otherwise,
except by breach of this Agreement by such Party;

(c)    was in such Party’s possession prior to disclosure by the Disclosing
Party hereunder without any obligation of confidentiality with respect to such
information;

 

26



--------------------------------------------------------------------------------

(d)    is received by such Party from a Third Party who has the lawful right to
disclose the Confidential Information and who has not obtained the Confidential
Information either directly or indirectly from the Disclosing Party; or

(e)    is independently developed by or for such Party without reference to
Confidential Information of the Disclosing Party.

Notwithstanding the foregoing: (i) the fact that certain technology becomes
publicly known shall not release a Party from the obligation to keep
confidential (and not use) the information that such technology is practiced (or
not practiced) by the other Party; and (ii) the fact that individual features or
combinations of features of a technology are or may become publicly known shall
not be deemed to indicate that the overall combination is publicly known or
disclosed and shall not allow the Party to whom individual features or
combinations of features of a technology was disclosed under this Agreement to
disclose (or practice) such individual features or combinations of features of a
technology outside the scope of a license granted to such Party under this
Agreement.

7.3    Permitted Disclosures. Nothing in this Article 7 shall restrict the
Receiving Party from disclosing Confidential Information of the Disclosing Party
(including NasoCalm Data) to the extent that such disclosure:

(a)    is made to Governmental Authorities or Regulatory Authorities (i) to
obtain Patents as expressly permitted in this Agreement or (ii) to gain or
maintain Regulatory Approvals or to Commercialize Licensed Products, in each
case ((i) and (ii)); provided that (A) such disclosure is limited to the extent
reasonably necessary to obtain such Patents or authorizations and the Receiving
Party takes reasonable measures to obtain confidential treatment from
Governmental Authorities or Regulatory Authorities, as applicable, for such
information; and (B) any such disclosure shall be subject to the consent of the
Disclosing Party (including with respect to Pulmatrix’s NasoCalm Data).

(b)    is made (i) to its Affiliates or Third Parties (including consultants,
contractors and actual and bona fide potential sublicensees) on a need-to-know
basis and solely in connection with the exercise of the Receiving Party’s rights
or performance of its obligations under this Agreement (including with respect
to activities conducted under the Operational Plan and Exploitation of Licensed
Products) or (ii) to actual or bona fide potential acquirers (as evidenced by a
bona fide term sheet) or investors or financing partners; provided that
(A) Sensory Cloud, as the Receiving Party, may disclose to investors or
financing partners Confidential Information of Pulmatrix the disclosure of which
has been approved by Pulmatrix prior to the Effective Date, (B) unless Pulmatrix
provides its consent, Sensory Cloud, as the Receiving Party, shall not have the
right to disclose to any Third Party pursuant to this Section 7.3(b) any
NasoCalm Data, and (C) prior to making any disclosure permitted by this
Section 7.3(b), the applicable Affiliate or Third Party shall be bound by
obligations of confidentiality and non-use at least as stringent in scope as
those set forth in Section 7.1, except that the duration of such obligations may
be for as long as can reasonably be negotiated under the circumstances, but in
any case at least a duration that is commercially reasonable under the
circumstances; or

(c)    is made pursuant to Section 7.4 or Section 7.5.

 

27



--------------------------------------------------------------------------------

7.4    Required Disclosures. If the Receiving Party is required to disclose any
Confidential Information of the Disclosing Party (a) pursuant to applicable Law
or an order of a court of competent jurisdiction; (b) to defend litigation
(meaning that the defense would not reasonably be possible if the information
were not disclosed); (c) to prosecute a litigation (i) under Section 6.3 or
(ii) between the Parties to establish their rights under this Agreement; or
(d) to comply with the rules of the U.S. Securities and Exchange Commission, or
any other securities regulators, then the Receiving Party may do so; provided
that unless such disclosure takes place pursuant to clause (c)(ii) above, the
Receiving Party shall (A) give advance written notice to the Disclosing Party,
(B) make a reasonable effort to assist the Disclosing Party to obtain a
protective order requiring that the Confidential Information so disclosed be
used only for the purposes for which such disclosure is required, and
(C) disclose the Confidential Information solely to the extent required.

7.5    Terms of Agreement. The terms of this Agreement are the Confidential
Information of both Parties (and each Party shall be deemed a Disclosing Party
and a Receiving Party with respect thereto). Notwithstanding anything to the
contrary herein, each Party shall be entitled to disclose the terms of this
Agreement to (a) actual or bona fide potential acquirers, collaborators,
underwriters, investors, lenders or other actual or bona fide potential
financial partners of such Party (and counsel for the foregoing); (b) actual or
bona fide potential sublicensees of such Party (and counsel for the foregoing)
and (c) legal, financial, business and investment banking advisors to such
Party; provided, however, that, in each case ((a)-(c)), prior to making any such
disclosures, each such Person shall be bound by written agreement to obligations
of confidentiality and non-use with respect to the terms of this Agreement. In
addition, if required by applicable Law or the rules of a stock exchange or its
applicable regulatory body on which the securities of a Party are listed (or to
which an application for listing has been submitted), such Party may disclose
the terms of this Agreement or a redacted copy thereof; provided that such Party
shall (i) provide the other Party with reasonable advance notice of any such
disclosure (including any proposed redactions, if applicable) and a reasonable
opportunity to comment on such disclosure of the terms of this Agreement or
propose additional redactions to such copy (to the extent confidential treatment
is reasonably available under applicable Law) and (ii) if requested by such
other Party, seek confidential treatment for any terms of this Agreement for
which confidential treatment is reasonably available under applicable Law.

7.6    Return or Destruction of Confidential Information. Promptly after the
termination or expiration of this Agreement for any reason, the Receiving Party
shall return to the Disclosing Party or destroy, as the Receiving Party shall
decide, all copies of the Disclosing Party’s Confidential Information at that
time in the possession of the Receiving Party. Notwithstanding the foregoing,
the Receiving Party shall be permitted to retain (a) such Confidential
Information (i) to the extent the Receiving Party retains a license or other
right to use such Confidential Information hereunder, including for purposes of
performing any continuing obligations or exercising any ongoing licenses or
rights hereunder and, in any event, a single copy of such Confidential
Information for archival purposes or (ii) such Confidential Information is also
the Confidential Information of the Receiving Party; and (b) any computer
records or files containing such Confidential Information that have been created
by the Receiving Party’s automatic archiving and back-up procedures, to the
extent created and retained in a manner consistent with the Receiving Party’s
standard archiving and back-up procedures, but not for any other uses or
purposes. Any retained Confidential Information shall continue to be subject to
the terms of this Agreement for the period set forth in Section 7.1.

 

28



--------------------------------------------------------------------------------

7.7    Publicity. The Parties shall coordinate the issuance on or before the
fourth Business Day after the Effective Date of a mutually agreed press release.
Neither Party shall make any announcements, statements, press releases or
publications regarding this Agreement or the activities of the Parties hereunder
without the prior written consent of the other Party (such consent not to be
unreasonably withheld, conditioned or delayed), unless required under
Section 7.4 or Section 7.5.

7.8    Publication. Each Party recognizes that the publication of papers
regarding results of, and other information regarding, activities pursuant to
this collaboration, including oral presentations and abstracts, may be
beneficial to both Parties; provided that such publications are subject to
reasonable controls to protect the Confidential Information of the Parties. In
particular, it is the intent of the Parties to maintain the confidentiality of
any Confidential Information included in any invention disclosures or draft
Patent application until such Patent application has been filed. Accordingly, a
Party shall have the right to review and approve any paper proposed for
publication by the other Party, including any oral presentation or abstract,
that includes Confidential Information of the other Party and Pulmatrix shall
have the right to review and approve any paper proposed for publication by
Sensory Cloud, including any oral presentation or abstract, that pertains to the
NasoCalm. Before any such paper is submitted for publication or an oral
presentation is made, the publishing or presenting Party shall deliver a
then-current copy of the paper or materials for oral presentation to the other
Party at least thirty (30) days prior to submitting the paper to a publisher or
making the presentation. The other Party shall review any such paper and give
its comments to the publishing Party within thirty (30) days of the delivery of
such paper to the other Party or, with respect to an Emergency Product, such
shorter period as may be reasonable under the circumstances. With respect to
oral presentation materials and abstracts, the other Party shall make reasonable
efforts to expedite review of such materials and abstracts, and shall return
such items as soon as practicable to the publishing or presenting Party with
appropriate comments, if any, but in no event later than ten (10) days from the
date of delivery to the other Party or, with respect to an Emergency Product,
such shorter period as may be reasonable under the circumstances. Failure to
respond within the time periods set forth above shall be deemed approval to
publish or present. Notwithstanding the foregoing, the publishing or presenting
Party shall comply with the other Party’s request to delete references to such
other Party’s Confidential Information in any such paper and shall withhold
publication of any such paper or any presentation of same for an additional
sixty (60) days in order to permit the applicable Party to obtain Patent
protection in accordance with this Agreement. Any publication shall include
recognition of the contributions of the other Party according to standard
practice for assigning scientific credit, either through authorship or
acknowledgement, as may be appropriate.

ARTICLE 8

REPRESENTATIONS AND WARRANTIES.

8.1    Mutual Representations, Warranties and Covenants. Each Party hereby
represents, warrants, and covenants (as applicable) to the other Party as of the
Effective Date as follows:

(a)    Corporate Existence and Power. It is a company or corporation duly
organized, validly existing, and in good standing under the Laws of the
jurisdiction in which it is incorporated, and has full corporate power and
authority and the legal right to own and operate its property and assets and to
carry on its business as it is now being conducted and as contemplated in this
Agreement, including the right to grant the licenses granted by it hereunder.

 

29



--------------------------------------------------------------------------------

(b)    Authority and Binding Agreement. (i) It has the corporate power and
authority and the legal right to enter into this Agreement and perform its
obligations hereunder; (ii) it has taken all necessary corporate action on its
part required to authorize the execution and delivery of this Agreement and the
performance of its obligations hereunder; and (iii) this Agreement has been duly
executed and delivered on behalf of such Party, and constitutes a legal, valid,
and binding obligation of such Party that is enforceable against it in
accordance with its terms.

(c)    No Conflict. It is not a party to and shall not enter into any agreement
that would prevent it from granting the rights or exclusivity granted or
intended to be granted to the other Party under this Agreement or performing its
obligations under this Agreement.

(d)    No Debarment. Such Party is not debarred, has not been convicted, and is
not subject to debarment or conviction pursuant to Section 306 of the FD&C Act.
In the course of the Development of Licensed Products, such Party has not used
prior to the Effective Date and shall not use, during the Term, any employee,
agent or independent contractor who has been debarred by any Regulatory
Authority, or, to the best of such Party’s Knowledge, is the subject of
debarment proceedings by a Regulatory Authority or has been convicted pursuant
to Section 306 of the FD&C Act.

(e)     Performance. Each Party’s obligations under the Agreement shall be
performed with requisite care, skill and diligence, in accordance with
applicable Laws and industry standards, and by individuals who are appropriately
trained and qualified.

8.2    Pulmatrix Representations and Warranties. Pulmatrix hereby represents and
warrants to Sensory Cloud as of the Effective Date that:

(a)    To the best of Pulmatrix’s Knowledge, the conduct of the activities by
Pulmatrix contemplated under the Operational Plan shall not infringe the Patent
rights of any Third Party and shall not misappropriate any trade secret of any
Third Party.

(b)    Pulmatrix has not received any written notice from a Third Party alleging
that an issued Patent of such Third Party would be infringed by the conduct of
the activities by Pulmatrix contemplated in the Operational Plan, including the
use of NasoCalm.

(c)    Pulmatrix has the full right, power and authority to grant the licenses
granted under this Agreement.

(d)    To Pulmatrix’s Knowledge, with respect to any Licensed IP utilized by
Pulmatrix in the conduct of activities under the Operational Plan, Pulmatrix and
its Affiliates have the full right, power and authority to use such Licensed IP
for such purpose and provide results of such use to Sensory Cloud as set forth
in this Agreement.

 

30



--------------------------------------------------------------------------------

(e)    Pulmatrix and its Affiliates have not previously assigned, transferred,
conveyed, exclusively licensed, or otherwise encumbered its and its Affiliates
right, title and interest in any Licensed IP in any manner that would prevent it
from granting the licenses and rights set forth in Sections 3.1.

(f)     To Pulmatrix’s Knowledge, Pulmatrix and its Affiliates have complied
with all applicable Laws, and have not failed to present all material references
of which they are aware and that they have an obligation to disclose to the
relevant patent offices, in connection with Pulmatrix’s filing, prosecution and
maintenance of the Patents within the Licensed IP.

(g)    To Pulmatrix’s Knowledge, Pulmatrix and its Affiliates have obtained or
shall obtain from all inventors of all Patents with the Licensed IP, valid and
enforceable agreements assigning to Pulmatrix or its Affiliates each such
inventor’s entire right, title and interest in and to all such Patents within
the Licensed IP and have made or shall make any payments to inventors of Patents
within the Licensed IP required by applicable Law requiring remuneration for
inventions.

(h)    There is no (i) claim, demand, suit, proceeding, arbitration, inquiry,
investigation or other legal action of any nature, civil, criminal, regulatory
or otherwise, pending or, to Pulmatrix’s Knowledge, threatened against Pulmatrix
or any of its Affiliates, in each case in connection with the Licensed IP or
(ii) judgment or settlement against or owed by Pulmatrix or any of its
Affiliates, in each case in connection with the Licensed IP.

(i)    To Pulmatrix’s Knowledge, no Third Party is conducting or engaging in any
activity that would constitute infringement or misappropriation of the Licensed
IP.

8.3    Pulmatrix Covenants. Pulmatrix hereby covenants to Sensory Cloud that
Pulmatrix shall not, and shall cause its Affiliates not to, license, sell or
assign to any Person (other than Sensory Cloud or its Affiliates or sublicensees
or subcontractors in accordance with the terms of this Agreement) any right,
title or interest in or to any intellectual property Controlled by Pulmatrix or
any of its Affiliates (or agree to do any of the foregoing) in a manner that
would result in a limitation on or restriction of Sensory Cloud’s ability to
Exploit the Licensed Product in the Field in the Territory. Nothing in this
Section 8.3 limits the second sentence of Section 11.5.

8.4    Sensory Cloud Representations and Warranties. Sensory Cloud hereby
represents and warrants to Pulmatrix as of the Effective Date that:

(a)    To the best of Sensory Cloud’s Knowledge, the conduct of the activities
by Sensory Cloud contemplated under the Operational Plan shall not infringe the
Patent rights of any Third Party and shall not misappropriate any trade secret
of any Third Party.

(b)    Sensory Cloud has not received any written notice from a Third Party
alleging that an issued Patent of such Third Party would be infringed by the
conduct of the activities by Sensory Cloud contemplated in the Operational Plan.

(c)    Sensory Cloud has the full right, power and authority to grant the
licenses granted under this Agreement.

 

31



--------------------------------------------------------------------------------

8.5    Condition Subsequent. Sensory Cloud represents, warrants and agrees that
prior to the First Commercial Sale of a Licensed Product, and in any case prior
to the date that is six (6) months after the Effective Date, it shall (a) raise
the Required Funding and (b) obtain [***] Regulatory Approval by the FDA of an
Emergency Product. If the conditions subsequent set forth in this Section 8.5
are not satisfied within the foregoing timeframe, Pulmatrix may terminate this
Agreement pursuant to Section 10.2(a).

8.6    DISCLAIMER OF WARRANTIES. OTHER THAN THE EXPRESS WARRANTIES SET FORTH
HEREIN, EACH PARTY DISCLAIMS ALL WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED,
INCLUDING ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR
THAT ANY PRODUCTS DEVELOPED UNDER THIS AGREEMENT ARE FREE FROM THE RIGHTFUL
CLAIM OF ANY THIRD PARTY, BY WAY OF INFRINGEMENT OR THE LIKE, OR THAT ANY
LICENSED IP SHALL ISSUE OR BE VALID OR ENFORCEABLE, OR THAT THE PERFORMANCE OF
THE OPERATIONAL PLAN OR THE DEVELOPMENT, MANUFACTURE OR COMMERCIALIZATION OF ANY
PRODUCT PURSUANT TO THIS AGREEMENT SHALL BE SUCCESSFUL.

ARTICLE 9

INDEMNIFICATION, LIMITATION OF LIABILITY & INSURANCE

9.1    By Pulmatrix. Pulmatrix shall indemnify, defend and hold harmless
(collectively, “Indemnify”) Sensory Cloud and its Affiliates and sublicensees,
and each of their respective directors, officers, employees and agents
(collectively, “Sensory Cloud Indemnitees”) from and against any and all
liability, loss, damage, fines, penalties, or expense (including reasonable
attorneys’ and experts’ fees) (collectively, “Losses”) they may suffer as the
result of Third Party claims, demands and actions (collectively, “Third Party
Claims”) to the extent arising out of or resulting from (a) the gross
negligence, recklessness, willful misconduct, violation of applicable Law by or
of any Pulmatrix Indemnitee in the performance of activities under this
Agreement; (b) Pulmatrix’s breach of this Agreement including any
representations, warranties and covenants under this Agreement; (c) the
infringement or misappropriation of a Third Party’s Patents or Know-How to the
extent such Third Party Claim is directed to the inclusion of NasoCalm in the
Licensed Product; and (d) the Exploitation of any Licensed Product by any
Pulmatrix Indemnitee to the extent such Third Party Claim is directed to solely
the inclusion of NasoCalm in the Licensed Product, except in each case in each
case ((a)-(d)), to the extent that the Losses arise out of or result from,
directly or indirectly, matters for which Sensory Cloud is obligated to provided
indemnification under Section 9.2.

9.2    By Sensory Cloud. Sensory Cloud hereby agrees to Indemnify Pulmatrix and
its Affiliates and each of their respective directors, officers, employees and
agents (collectively, “Pulmatrix Indemnitees”) from and against any and all
Losses they may suffer as the result of Third Party Claims to the extent arising
out of or resulting from (a) the gross negligence, recklessness, willful
misconduct, violation of applicable Law by or from any Sensory Cloud Indemnitee
in the performance of its activities under this Agreement; (b) Sensory Cloud’s
breach of this Agreement, including any representations, warranties or covenants
under this Agreement, or (c) the infringement or misappropriation of a Third
Party’s Patents or Know-How to the extent

 

32



--------------------------------------------------------------------------------

such Third Party Claim (except to the extent directed to the NasoCalm component
of the Licensed Product); and (d) the Exploitation of any Licensed Product by
any Pulmatrix Indemnitee (except to the extent directed solely to the NasoCalm
component of the Licensed Product), except in each case in each case ((a)-(c)),
to the extent that the Losses arise out of or result from, directly or
indirectly, matters for which Pulmatrix is obligated to provided indemnification
under Section 9.1.

9.3    Procedures; Settlements. All indemnification claims in respect of a Party
or any of indemnified Persons shall be made solely by such Party. The relevant
Sensory Cloud Indemnitees or Pulmatrix Indemnitees shall (a) provide prompt
written notice of any Third Party Claim giving rise to an indemnification
obligation hereunder (and in no event shall the indemnifying Party be liable for
any Losses that result from any delay in providing such notice), (b) permit the
indemnifying Party to assume full responsibility to investigate, prepare for and
defend against any such Third Party Claim, (c) provide reasonable assistance in
the defense of such claim at the indemnifying Party’s reasonable cost and
expense, and (d) not compromise or settle such Third Party Claim without the
indemnifying Party’s advance written consent. The indemnified Party may
participate in and monitor such defense with counsel of its own choosing at its
sole cost and expense; provided, however, that the indemnifying Party shall have
the right to assume and conduct the defense of such Third Party Claim with
counsel of its choice (reasonably acceptable to the indemnified Party). If the
Party from whom indemnity is sought assumes the defense of a Third Party Claim,
the indemnifying Party shall not be liable to the indemnified Party for any
legal expenses subsequently incurred by such indemnified Party or any of its
indemnitees in connection with the analysis, defense or settlement of such Third
Party Claim. With respect to any Losses relating solely to the payment of money
damages in connection with a Third Party Claim and that shall not result in the
applicable indemnitee’s becoming subject to injunctive or other relief or
otherwise adversely affecting the business of the applicable indemnitee in any
manner and as to which the indemnifying Party shall have acknowledged in writing
the obligation to Indemnify the applicable indemnitee hereunder, the
indemnifying Party shall have the sole right to consent to the entry of any
judgment, enter into any settlement or otherwise dispose of such Loss, on such
terms as the indemnifying Party, in its sole discretion, shall deem appropriate.
With respect to all other Losses in connection with Third Party Claims, where
the indemnifying Party has assumed the defense of the Third Party Claim in
accordance with this Section 9.3, the indemnifying Party shall have authority to
consent to the entry of any judgment, enter into any settlement or otherwise
dispose of such Loss; provided that it obtains the prior written consent of the
indemnified Party (which consent shall not be unreasonably withheld, conditioned
or delayed). If the indemnifying Party does not assume and conduct the defense
of a Third Party Claim as provided above, the indemnified Party may defend
against such Third Party Claim; provided that the indemnified Party shall not
settle any Third Party Claim without the prior written consent of the
indemnifying Party (which consent shall not be unreasonably withheld,
conditioned or delayed). In the event that it is ultimately determined that the
indemnifying Party is not obligated to Indemnify the indemnified Party or its
indemnitees from and against the Third Party Claim, the indemnified Party shall
reimburse the indemnifying Party for any and all costs and expenses (including
attorneys’ fees and costs of suit) and any Losses incurred by the indemnifying
Party in its defense of the Third Party Claim.

9.4    Limitation of Liability. EXCEPT (A) IN CONNECTION WITH SECTION 3.5
(EXCLUSIVITY), (B) TO THE EXTENT A PARTY MAY BE REQUIRED TO INDEMNIFY THE OTHER
PARTY UNDER THIS ARTICLE 9 (INDEMNIFICATION, LIMITATION OF

 

33



--------------------------------------------------------------------------------

LIABILITY & INSURANCE), (C) FOR BREACH OF ARTICLE 7 (CONFIDENTIALITY; PUBLICITY)
OR (D) IN THE CASE OF FRAUD, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AND
NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, NEITHER PARTY NOR
ITS RESPECTIVE AFFILIATES OR SUBLICENSEES SHALL BE LIABLE FOR ANY LOST PROFITS,
REVENUE OR BUSINESS, OR ANY SPECIAL, INDIRECT, EXEMPLARY, INCIDENTAL,
CONSEQUENTIAL OR PUNITIVE DAMAGES ARISING OUT OF OR RELATED TO THIS AGREEMENT OR
THE EXERCISE OF ITS RIGHTS HEREUNDER, WHETHER IN CONTRACT, WARRANTY, TORT OR
OTHERWISE.

9.5    Insurance. Each Party shall obtain and maintain insurance during the Term
and for a period of at least five (5) years after the last commercial sale of
any Licensed Product, with a reputable, solvent insurer in an amount appropriate
for its business and products of the type that are the subject of this
Agreement, and for its obligations under this Agreement. Specifically, each
Party shall maintain (a) worker’s compensation insurance with statutory limits
in compliance with the worker’s compensation laws of the state or states in
which the Party has employees in the United States (excluding Puerto Rico), (b)
employer’s liability coverage with a minimum limit of Five Hundred Thousand
Dollars ($500,000) per occurrence; provided that a Party has employees in the
United States (excluding Puerto Rico), and (c) general liability insurance,
including products liability insurance, with a minimum limit of Five Million
Dollars ($5,000,000) per occurrence and Five Million Dollars ($5,000,000) in the
aggregate. Upon request, each Party shall provide the other Party with evidence
of the existence and maintenance of such insurance coverage. Each Party shall
notify the other Party thirty (30) days in advance of cancelation of any such
insurance.

ARTICLE 10

TERM AND TERMINATION

10.1    Term. This Agreement shall commence as of the Effective Date and, unless
sooner terminated in accordance with the terms hereof or by mutual written
consent, shall continue on a country-by-country and Licensed Product-by-Licensed
Product basis, until there are no more payments owed Pulmatrix on such Licensed
Product in such country (the longest such period of time for any Licensed
Product hereunder, the “Term”). Upon there being no more such payments owed by
Sensory Cloud hereunder for any such Licensed Product in such country, the
license contained in Section 3.1 for such Licensed Product shall become
fully-paid, royalty-free, perpetual, irrevocable and non-exclusive with respect
to such Licensed Product in such country.

10.2    Termination for Material Breach or Convenience.

(a)    Material Breach.

(i)    Either Party may terminate this Agreement for the material breach of this
Agreement by the other Party, if such breach remains uncured ninety (90) days
following written notice from the non-breaching Party to the breaching Party
specifying such material breach in reasonable detail.

 

34



--------------------------------------------------------------------------------

(ii)    In the event that the breaching Party fails to remedy or cure the
material breach within applicable cure period stated above, the other Party may
terminate this Agreement immediately upon written notice.

(iii)    If there is a good faith dispute as to the existence or cure of a
material breach pursuant to this Section 10.2(a), all applicable cure periods
shall be tolled during the existence of such good faith dispute and no
termination for a breach which is disputed in good faith shall become effective
until such dispute is resolved pursuant to the process set forth in Section 11.3
and it is determined that the applicable Party has the right to terminate
pursuant to this Section 10.2(a).

(b)    Convenience. Sensory Cloud may terminate this Agreement, in its entirety
or with respect to one (1) or more Licensed Products, upon one hundred twenty
(120) days’ prior written notice to Pulmatrix; provided that if Sensory Cloud
exercises its rights under this Section 10.2(b) it shall cooperate with
Pulmatrix in good faith to wind down and terminate any ongoing activities under
this Agreement (including, under the Operational Plan) in an orderly manner.

10.3    Termination for Insolvency. If, at any time during the Term (a) a case
is commenced by or against either Party under Title 11, United States Code, as
amended, or analogous provisions of applicable Law outside the United States
(the “Bankruptcy Code”) and, in the event of an involuntary case under the
Bankruptcy Code, such case is not dismissed within sixty (60) days after the
commencement thereof, (b) either Party files for or is subject to the
institution of bankruptcy, liquidation or receivership proceedings (other than a
case under the Bankruptcy Code), (c) either Party assigns all or a substantial
portion of its assets for the benefit of creditors, (d) a receiver or custodian
is appointed for either Party’s business, or (e) a substantial portion of either
Party’s business is subject to attachment or similar process; then, in any such
case ((a), (b), (c), (d) or (e)), the other Party may terminate this Agreement
upon written notice to the extent permitted under applicable Law.

10.4    Effects of Termination.

(a)    Effects of Termination by Pulmatrix pursuant to Section 10.2(a) or
Section 10.3 or Sensory Cloud pursuant to Section 10.2(b). If Pulmatrix
terminates this Agreement pursuant to Section 10.2(a) or Section 10.3 or Sensory
Cloud terminates this Agreement pursuant to Section 10.2(b), the following shall
apply:

(i)    All licenses granted by either Party to the other Party in Article 3
shall terminate (other than the license set forth in Section 3.2(b) with respect
to Program Data in existence as of the date of termination, which shall survive
termination).

(ii)    All outstanding sublicenses under any of the licenses granted by either
Party to the other Party in Article 3 shall terminate unless otherwise agreed in
writing by the applicable sublicensee and the Party granting the original
license hereunder.

 

35



--------------------------------------------------------------------------------

(iii)    Sensory Cloud and its Affiliates, and its and their sublicensees, shall
cease all Development, Manufacturing and Commercialization activities with
respect to all Licensed Products; provided that Sensory Cloud may for up to six
(6) months after termination, sell any existing inventory of Licensed Products,
subject to Sensory Cloud’s payment obligations under Sections 5.1 and 5.2.

(iv)    Each Party’s other rights and obligations under this Agreement (except
as expressly set forth in Section 10.5 or elsewhere in this Section 10.4(a))
shall terminate.

(v)    Each Party shall, upon the written request of the other Party, return or
destroy the Confidential Information of the other Party in accordance with
Section 7.6.

(b)    Effects of Termination by Sensory Cloud pursuant to Section 10.2(a) or
Section 10.3. If Sensory Cloud is entitled to terminate this Agreement pursuant
to Section 10.2(a) (subject to applicable notice and cure periods) or
Section 10.3, Sensory Cloud shall be permitted by written notice to Pulmatrix to
elect to terminate this Agreement in its entirety, with the effects set forth in
the foregoing Sections 10.4(a)(i)–10.4(a)(v) or, as its sole and exclusive
remedy with respect to breaches by Pulmatrix, to elect to continue the
effectiveness of the Agreement with the following modifications:

(i)    All licenses granted by Sensory Cloud to Pulmatrix hereunder shall
terminate (other than the license set forth in Section 3.2(b) with respect to
Program Data in existence as of the date of termination, which shall survive
termination);

(ii)    The licenses and other rights granted by Pulmatrix to Sensory Cloud
under the Licensed IP shall remain in effect in accordance with their respective
terms but Sensory Cloud’s diligence obligations set forth in Section 4.6 shall
terminate;

(iii)    All of Sensory Cloud’s payment obligations that have not yet accrued
under Article 5 shall be reduced by fifty percent (50%) (for clarity, subject to
reduction provided for this in this Section 10.4(b)(iii), all of Sensory Cloud’s
obligations under Article 5 shall survive such termination under
Section 10.2(a)); and

(iv)    Pulmatrix shall, upon the written request of Sensory Cloud’s, return or
destroy the Confidential Information of Sensory Cloud in accordance with
Section 7.6.

(v)    Notwithstanding the foregoing, if there is a good faith dispute as to the
existence or cure of a material breach that would give rise to Sensory Cloud’s
right to elect to continue this Agreement as modified by this Section 10.4(b),
then all applicable cure periods shall be tolled during the existence of such
good faith dispute and this Agreement shall continue without application of this
Section 10.4(b) until such dispute is resolved pursuant to the process set forth
in Section 11.3 and it is determined that Sensory Cloud has the right to
terminate pursuant to Section 10.2(a).

10.5    Survival in All Cases. Notwithstanding anything contained herein to the
contrary, termination of this Agreement shall be without prejudice to or
limitation on any other remedies available to nor any accrued obligations of
either Party. In addition to the effects of termination set forth in
Section 10.4, Articles 1 (to the extent the definitions in such Article are
necessary to

 

36



--------------------------------------------------------------------------------

construe the other surviving provisions of this Agreement), Section 3.2(b),
Section 4.4, Section 5.2 (solely with respect to all payment obligations that
have accrued prior to the date of termination), Section 6.1, Section 10.1
(solely with respect to the last sentence), Section 10.4, Section 10.5,
Section 10.6, Article 7, Article 9 and Article 11 shall survive any expiration
or termination of this Agreement.

10.6    Bankruptcy. All licenses and rights to licenses granted under or
pursuant to this Agreement by Pulmatrix to Sensory Cloud are, and shall
otherwise be deemed to be, for purposes of Section 365(n) of the Bankruptcy
Code, licenses of rights to “intellectual property” as defined under
Section 101(35A) of the Bankruptcy Code. The Parties agree that Sensory Cloud,
as a licensee of such rights under this Agreement, shall retain and may fully
exercise all of its rights and elections under the Bankruptcy Code. The Parties
further agree that that upon commencement of a bankruptcy proceeding by or
against Sensory Cloud under the Bankruptcy Code, Sensory Cloud shall be entitled
to a complete duplicate of, or complete access to (as Sensory Cloud deems
appropriate), all such intellectual property and all embodiments of such
intellectual property. Such intellectual property and all embodiments of such
intellectual property shall be promptly delivered to Sensory Cloud (a) upon any
such commencement of a bankruptcy proceeding and upon written request by Sensory
Cloud, unless Sensory Cloud elects to continue to perform all of its obligations
under this Agreement, or (b) if not delivered under (a) above, upon the
rejection of this Agreement by or on behalf of Sensory Cloud and upon written
request by Sensory Cloud. Pulmatrix (in any capacity, including
debtor-in-possession) and its successors and assigns (including any trustee)
agrees not to interfere with the exercise by Sensory Cloud or its Affiliates of
its rights and licenses to such intellectual property and such embodiments of
intellectual property in accordance with this Agreement, and agrees to assist
Sensory Cloud and its Affiliates in obtaining such intellectual property and
such embodiments of intellectual property in the possession or control of Third
Parties as reasonably necessary or desirable for Sensory Cloud to exercise such
rights and licenses in accordance with this Agreement. The foregoing provisions
are without prejudice to any rights Sensory Cloud may have arising under the
Bankruptcy Code or other applicable Law.

ARTICLE 11

MISCELLANEOUS

11.1    Independent Contractors. The Parties shall perform their obligations
under this Agreement as independent contractors. Nothing contained in this
Agreement shall be construed to be inconsistent with such relationship or
status. This Agreement and the Parties’ relationship in connection with it shall
not constitute, create or in any way be interpreted as a joint venture,
fiduciary relationship, partnership or agency of any kind.

11.2    Governing Law. This Agreement shall be governed by and interpreted in
accordance with the Laws of the United States and the State of New York without
giving effect to principles of conflicts of laws that would require the
application of any other Law; provided that matters of intellectual property law
shall be determined in accordance with the United States federal Law.

 

37



--------------------------------------------------------------------------------

11.3    Dispute Resolution.

(a)    Senior Executives Discussions. The Parties shall negotiate in good faith
and use reasonable efforts to settle any dispute, controversy or claim arising
from or related to this Agreement or the breach thereof. Either Party may refer
any claim, controversy or dispute in connection with this Agreement to the Chief
Executive Officers, or their respective designee, of the Parties for good-faith
discussions over a period of not less than thirty (30) days (the “Senior
Executives Discussions”). Each Party shall make its Chief Executive Officers (or
designee) reasonably available for such discussions. If the Parties are unable
to resolve the claim, controversy or dispute through the Senior Executives
Discussions within such thirty (30) days, then such claim, controversy or
dispute shall be resolved in accordance with Section 11.3(b).

(b)    Arbitration. If the Parties do not fully settle, and a Party wishes to
pursue the matter, each such dispute, controversy or claim that is not an
Excluded Claim shall be finally resolved by binding arbitration administered by
the American Arbitration Association (“AAA”) pursuant to Commercial Arbitration
Rules of the AAA then in effect, and judgment on the arbitration award may be
entered in any court having jurisdiction thereof. The arbitration shall be
conducted by single arbitrator experienced in small molecule drug development.
If the Parties are unable to agree on such arbitrator within thirty (30) days
after initiation of arbitration, the arbitrator shall be appointed by AAA. The
place of arbitration shall be Boston, Massachusetts, and all proceedings and
communications shall be in English.

(c)    Injunctive Relief. Any Party may apply to the arbitrator for interim
injunctive relief until the arbitration award is rendered or the controversy is
otherwise resolved. Any Party also may, without waiving any remedy under this
Agreement, seek from any court having jurisdiction any injunctive or provisional
relief necessary to protect the rights or property of that Party pending the
arbitration award. The arbitrator shall have no authority to award punitive or
any other type of damages not measured by a Party’s compensatory damages. Each
Party shall bear its own costs and expenses and attorneys’ fees. Each Party
shall initially bear equal shares of the arbitrator’s fees and any
administrative fees of arbitration, and upon the conclusion of the arbitration
proceeding, the Party (or Parties) against which the decision is rendered shall
reimburse the other Parties (or Party) for its or their share of the
arbitrator’s fees and any administrative fees of arbitration, without limitation
on an award by the arbitrator of attorneys’ fees or other costs and expenses.

(d)    Confidentiality. Except to the extent necessary to confirm an award or as
may be required by law, neither a Party nor an arbitrator may disclose the
existence, content, or results of an arbitration without the prior written
consent of both Parties. In no event shall an arbitration be initiated after the
date when commencement of a legal or equitable proceeding based on the dispute,
controversy or claim would be barred by the applicable New York statute of
limitations.

(e)    Excluded Claims. As used in this Section, the term “Excluded Claim” shall
mean a dispute, controversy or claim that concerns the scope, validity,
enforceability, inventorship or infringement of a patent, patent application,
trademark or copyright. For the sake of clarity, Excluded Claims shall be
brought before the U.S. Patent and Trademark Office, federal courts located in
the jurisdiction of the district where any of the defendants reside, or if
outside the U.S., then before an appropriate regulatory or administrative body
or court in the applicable country.

 

38



--------------------------------------------------------------------------------

11.4    Entire Agreement. This Agreement (including its Exhibits) sets forth all
the covenants, promises, agreements, warranties, representations, conditions and
understandings between the Parties with respect to the subject matter hereof and
supersedes and terminates all prior agreements and understandings between the
Parties with respect to such subject matter (including the Existing
Confidentiality Agreement between the Parties); provided that all “Information”
disclosed or received by the Parties under the Existing Confidentiality
Agreement shall be deemed “Confidential Information” hereunder and shall be
subject to the terms and conditions of this Agreement. No subsequent alteration,
amendment, change or addition to this Agreement shall be binding upon the
Parties unless reduced to writing and signed by the respective authorized
officers of the Parties.

11.5    Assignment. This Agreement may not be assigned or otherwise transferred,
in whole or in part, whether voluntarily or by operation of law, nor may any
right or obligation hereunder be assigned, by either Party without the prior
written consent of the other Party. Notwithstanding the foregoing, a Party may,
without consent of the other Party, assign this Agreement and all of its rights
and obligations hereunder in whole to its successor in interest in connection
with the sale of all or substantially all of its stock or its assets to which
this Agreement relates, or in connection with a merger, acquisition or similar
transaction. Any permitted assignee shall, in writing to the other Party,
(a) notify the other Party in writing no later than ten (10) days after such
assignment takes effect, and (b) expressly assume the obligation to perform this
Agreement. Any attempted assignment, delegation or transfer not in accordance
with this Section 11.5 shall be null and void and of no legal effect. The terms
and conditions of this Agreement shall be binding upon, and shall inure to the
benefit of, the Parties and their respected successors and permitted assigns.

11.6    Severability. If one (1) or more of the provisions in this Agreement are
deemed unenforceable by applicable Law, then such provision shall be deemed
stricken from this Agreement, the Parties shall negotiate in good faith and use
their reasonable efforts to mutually agree upon a valid and enforceable
provision which shall be a reasonable substitute for such stricken provision in
light of the intent of this Agreement, and the remaining provisions shall
continue in full force and effect.

11.7    Force Majeure. Both Parties shall be excused from the performance of
their obligations under this Agreement to the extent that such performance is
prevented by a Force Majeure (defined below) and the nonperforming Party
promptly provides notice of the prevention to the other Party. Such excuse shall
be continued so long as the condition constituting Force Majeure continues and
the nonperforming Party takes reasonable efforts to remove the condition. For
purposes of this Agreement, “Force Majeure” means conditions beyond a Party’s
reasonable control or ability to plan for, including acts of God, war,
terrorism, civil commotion, labor strike or lock-out; epidemic or pandemic;
failure or default of public utilities or common carriers; and destruction of
production facilities or materials by fire, earthquake, storm or like
catastrophe; provided that the payment of invoices due and owing under this
Agreement shall not be excused by reason of a Force Majeure affecting the payor.

 

39



--------------------------------------------------------------------------------

11.8    Notices. Any notice required or permitted to be given under this
Agreement shall be in writing, shall specifically refer to this Agreement and
shall be deemed to have been sufficiently given for all purposes if (a) mailed
by first class certified or registered mail, postage prepaid, (b) delivered by
express delivery service, or (c) personally delivered. Unless otherwise
specified in writing, the mailing addresses of the Parties shall be as described
below.

 

If to Sensory Cloud:

Sensory Cloud, Inc.

50 Milk Street, 16th Floor

Boston, Massachusetts 02109

Attention: David Edwards

with a required copy to:

Goodwin Procter LLP

100 Northern Avenue

Boston, MA 02210

Attention: Michael J. Kendall, Esq.

If to Pulmatrix:

Pulmatrix, Inc.

99 Hayden Avenue, Suite 390

Lexington, MA 02421

Attention: Teofilo Raad

with a required copy to:

Haynes and Boone, LLP

30 Rockefeller Plaza

26th Floor

New York, New York 10012

Attention: Rick Werner, Esq. and Greg Kamer, Esq.

11.9    Construction. This Agreement has been prepared jointly and shall not be
strictly construed against either Party. Ambiguities, if any, in this Agreement
shall not be construed against any Party, irrespective of which Party may be
deemed to have authored the ambiguous provision.

11.10    Headings. The headings for each article and section in this Agreement
have been inserted for convenience of reference only and are not intended to
limit or expand on, nor to be used to interpret, the meaning of the language
contained in the particular article or section.

11.11    Interpretation. Except where the context expressly requires otherwise,
(a) the use of any gender herein shall be deemed to encompass references to
either or both genders, and the use of the singular shall be deemed to include
the plural (and vice versa), (b) the words “include”,

 

40



--------------------------------------------------------------------------------

“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (c) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (d) any reference herein to any Person shall
be construed to include the Person’s successors and permitted assigns, (e) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (f) all references herein to Sections, Exhibits or Schedules
shall be construed to refer to Sections, Exhibits or Schedules of this
Agreement, and references to this Agreement include all Exhibits and Schedules
hereto, (g) the word “notice” means notice in writing (whether or not
specifically stated) and shall include notices, consents, approvals and other
written communications contemplated under this Agreement, (h) provisions that
require that a Party, the Parties or any committee hereunder “agree,” “consent”
or “approve” or the like shall require that such agreement, consent or approval
not be unreasonably conditioned, delayed or denied and be specific and in
writing, whether by written agreement, letter, approved minutes or otherwise
(but excluding e-mail and instant messaging; provided that such writing may be
exchanged by e-mail or other electronic transmission), (i) references to any
specific Law, rule or regulation, or article, section or other division thereof,
shall be deemed to include the then-current amendments thereto or any
replacement or successor Law, rule or regulation thereof, (j) references herein
to pharmaceutical products or therapies shall include biologics and
biopharmaceutical products or therapies, as applicable, and (k) the word “or”
shall mean “and/or”.

11.12    No Waiver. Any delay in enforcing a Party’s rights under this Agreement
or any waiver as to a particular default or other matter shall not constitute a
waiver of such Party’s rights to the subsequent enforcement of its rights under
this Agreement, excepting only as to an express written and signed waiver as to
a particular matter for a particular period of time executed by an authorized
officer of the waiving Party.

11.13    Performance by Affiliates. A Party may perform some or all of its
obligations under this Agreement through Affiliate(s) or may exercise some or
all of its rights under this Agreement through Affiliates. Each Party shall
remain responsible and be guarantor of the performance by its Affiliates and
shall cause its Affiliates to comply with the provisions of this Agreement in
connection with such performance. In particular and without limitation to the
foregoing, all Affiliates of a Party that receive Confidential Information of
the other Party in connection with any such performance by such Affiliates of
the activities set forth in this Agreement (a) shall be governed and bound by
all obligations set forth in Article 7, and (b) shall (to avoid doubt) be
subject to the intellectual property assignment and other intellectual property
provisions of Article 6, in each case ((a) and (b)), as if they were the
original Party to this Agreement (and be deemed included in the actual Party to
this Agreement for purposes of all intellectual property-related definitions).

11.14    Counterparts. This Agreement may be executed in two (2) identical
counterparts, each of which shall be deemed to be an original, and which
collectively shall be deemed to be one (1) and the same instrument. In addition,
signatures may be exchanged by facsimile or PDF.

[remainder of page intentionally blank]

 

41



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have by duly authorized persons executed this
Agreement as of the date first written above.

 

SENSORY CLOUD, INC.     PULMATRIX, INC. Sign:  

/s/ David Edwards

    Sign:  

/s/ Teofilo Raad

Print Name:  

David Edwards

    Print Name:  

Teofilo Raad

Title:  

CEO/Founder

    Title:  

CEO

 

SIGNATURE PAGE TO RESEARCH COLLABORATION AND LICENSE AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT A

[***]

 

A-1



--------------------------------------------------------------------------------

SCHEDULE 1.69

[***]

 

A-2